           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 1 of 68



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


 ANGELIA BROWN
 4329 Talmadge Circle
 Suitland, MD 20746

 MICHAEL AND SHARLENE ELLIS
 4845 Legacy Drive                               Civil Action No.: __________________
 Colfax, NC 27235
                                                 Judge _________________________
 JOSEPH TAYLOR
 2551 Log Mill Court
 Crofton, MD 21114

 Plaintiffs,

 v.

 EMERY FEDERAL CREDIT UNION
 7890 East Kemper Road
 Cincinnati, OH 49867

      Serve on: Emery Federal Credit Union
                7890 East Kemper Road
                Cincinnati, OH 49867

 Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs Angelia Brown, Michael and Sharlene Ellis and Joseph Taylor on behalf of

themselves and the entire class of persons similarly situated, by and through their attorneys,

Michael Paul Smith and Melissa L. English of Smith, Gildea & Schmidt, LLC; Timothy F.

Maloney and Veronica B. Nannis of Joseph, Greenwald and Laake, P.A.; and Gregory M. Utter

and Melissa S. Matthews of Keating Muething & Klekamp, PLL file this Complaint, sue the

Defendant for cause, claim damages, and state as follows:



                                              -1-
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 2 of 68



                                       INTRODUCTION

       1.      Plaintiffs Michael and Sharlene Ellis (the “Ellis Plaintiffs”), Angelia Brown

(“Brown”), Joseph Taylor (“Taylor”) and alleged Class Members are borrowers who currently

have or had a residential mortgage loan originated or brokered by Emery Federal Credit Union

(“Emery”), secured by residential real property.

       2.      Plaintiffs, and alleged Class Members are victims of an illegal kickback scheme

between Emery and All Star Title, Inc. (“All Star”), a Maryland-based title and settlement services

company. The Ellis Plaintiffs, Taylor and Brown obtained loans from Emery through Emery loan

production offices in Forest Hill and White Marsh, Maryland.

       3.      Under the scheme, Emery receives and accepts illegal kickbacks in exchange for

the assignment and referral of residential mortgage loans, refinances, and reverse mortgages to All

Star for title and settlement services in violation of the Real Estate Settlement Procedures Act

(“RESPA”), 12 U.S.C. §§ 2607(a). Emery and All Star’s illegal kickback arrangement will be

referred to throughout this Complaint as the “Kickback Agreement”.

       4.      Emery and All Star laundered the kickbacks through third party marketing

companies to conceal the illegal kickbacks and Kickback Agreement.

       5.      To fund the illegal kickbacks, Emery and All Star conduct a related scheme to

defraud Emery borrowers into paying fixed and fraudulent charges for title and settlement services,

including amounts not associated with any legitimate title and settlement services. Indeed,

borrowers are charged these amounts solely to pay for the illegal enterprise and the Kickback

Agreement.

       6.      Emery benefitted from the fixed and fraudulent charges for title and settlement

services because these charges ensure the continued funding of the illegal kickback payments and



                                               -2-
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 3 of 68



the Kickback Agreement. These charges are financed into borrowers’ loans, and Emery charges

and earns interest from them.

       7.      Emery and All Star continuously and regularly use the U.S. Mail and interstate

wires in furtherance of the Kickback Agreement and related scheme to defraud, willfully and

intentionally engaging in a pattern of racketeering activity over a period of at least two-and-a-half

years, in violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§§ 1961, et. seq.

       8.      Emery and All Star fraudulently conceal the Kickback Agreement, related scheme

to defraud and resulting fraudulent charges from Plaintiffs and alleged Class Members by, among

other things: (i) laundering kickbacks through third-party marketing companies, (ii) creating sham

invoice and payment records, (iii) making fraudulent representations in marketing materials, (iv)

falsely allocating title and settlement fees and manipulating the APR associated with loans, and

(v) making false and fraudulent representations and omissions in borrowers’ loan documents.

These concealments prevented borrowers, regulators, and auditors from discovering the kickbacks,

the related scheme to defraud, and the injuries to borrowers therefrom, and allowed the kickbacks

and fraudulent charges to continue.

                                            PARTIES

       9.      Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23 as a class action on their

own behalf and on behalf of the entire class of people similarly situated.

       10.     Michael and Sharlene Ellis are a married couple and citizens and residents of

Guilford County, North Carolina. The Ellis’ obtained the subject Emery loan from an Emery loan

production office located in Forest Hill, Maryland.




                                                -3-
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 4 of 68



          11.    Angelia Brown is an unmarried woman and a citizen and resident of Prince

George’s County, Maryland. Brown obtained the subject Emery loan from an Emery loan

production office located in White Marsh, Maryland.

          12.    Joseph Taylor is an unmarried man and a citizen and resident of Anne Arundel

County, Maryland. Taylor obtained the subject Emery loan from an Emery loan production office

located in White Marsh, Maryland.

          13.    Defendant Emery Federal Credit Union is a federally chartered credit union with

its headquarters and principal place of business located in Cincinnati, Ohio, located in Hamilton

County, Ohio. During the applicable time period, Emery was engaged in the business of consumer

mortgage brokering, origination and/or lending, and otherwise transacted business in Maryland

and elsewhere.

                                  JURISDICTION AND VENUE

          14.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 18 U.S.C. § 1964(c).

          15.    Plaintiffs have standing to bring their claims in this Court because they have

suffered redressable injuries in fact caused by Emery’s conduct as pled herein.

          16.    This Court has personal jurisdiction over the parties. Personal jurisdiction over

Emery is appropriate because during the time period alleged herein Emery continuously transacted

business within this District, and engaged in conduct that was directed at, and had the intended

effect of causing injury to, persons residing in or located in this District.

          17.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)-(2)and 18 U.S.C.

§ 1965.

                                   FACTUAL ALLEGATIONS



                                                  -4-
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 5 of 68



       I.       The All Star Kickbacks

       18.     At all relevant times, All Star is a Maryland corporation and a title and settlement

service provider licensed in Maryland and regulated by the Maryland Insurance Administration.

All Star is a licensed title and settlement service provider in more than 30 states and provides title

and settlement services on residential mortgage loans, refinances and reverse mortgages.

               A.      All Star begins paying kickbacks to mortgage lenders by 2008.

       19.     By 2008, All Star designs and implements a scheme to pay residential mortgage

lenders and brokers kickbacks in exchange for the assignment and referral of residential mortgage

loans to All Star for title and settlement services.

       20.     As an integral part of the scheme, All Star and a lender receiving All Star Kickbacks

agree to launder the kickbacks through third-party marketing companies.

       21.     All Star does not regularly use marketing companies for marketing services, nor

does All Star regularly solicit borrowers. By contrast, residential mortgage lenders regularly use

third-party marketing companies (such as direct mail, data and/or leads lists, telemarketing, or live

transfer leads providers) to solicit borrowers to obtain residential mortgage loans, refinances, and

reverse mortgages.

       22.     A lender receiving kickbacks from All Star identifies a third-party marketing

company that the lender is using for its marketing services. All Star makes a kickback payment to

the third-party marketing company, and the lender receives and accepts the kickback payment

when All Star’s payment is applied for the benefit of the lender’s account.

       23.     All Star’s payment to the third-party marketing company is expressly and

exclusively for the benefit of the lender and is made in exchange for the assignment and referral

of loans under the kickback agreement. In other words, All Star’s payment to the third-party



                                                 -5-
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 6 of 68



marketing company is not for legitimate marketing services, and All Star receives no marketing

services from the third-party marketing company.

       24.       All Star and the lenders receiving kickbacks regularly use the interstate mail and

wires in furtherance of the kickback agreement, including regularly transmitting, receiving and

accepting the illegal kickbacks over interstate wires.

       25.       The All Star Kickbacks tend to unnecessarily increase the amounts charged to

borrowers for title and settlement services and are higher than the amounts charged to borrowers

from lenders not receiving All Star Kickbacks for the same services (“Kickback Overcharge”).

These unnecessary increases include amounts not associated with any legitimate title or settlement

services that All Star and the lender agree to charge a lender’s borrowers solely for the purpose of

paying for the illegal kickbacks and other aspects of the illegal referring agreement.

       26.       Rob Selznick, a marketing representative for All Star, described the Kickback

Overcharge in a 2010 email to a lender trying to determine whether to enter a kickback agreement

with All Star:




                                                -6-
           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 7 of 68



See Sept. 15, 2010 email from All Star marketing representative Rob Selznick attached as Exhibit

1.

       27.     All Star unnecessarily increases the title and settlement service charges to

borrowers to pay for the All Star Kickbacks. All Star’s practice of increasing title and settlement

service charges to borrowers to pay for the kickbacks it is paying, causes injury in fact to the

Plaintiffs and the class they seek to represent and is never reasonable. In addition, the unnecessary

increase in the amounts charged for title and settlement services resulting from the All Star

Kickbacks also causes these borrowers’ title and settlement service charges to exceed amounts that

are reasonable and customary. These are the very practices, and injuries, Congress sought to

prevent when it passed the RESPA anti-kickback provisions.

       28.     All Star and a lender receiving All Star Kickbacks also regularly use the interstate

mails and wires to defraud and lure borrowers into paying the Kickback Overcharge and other

fraudulent charges caused by the All Star Kickbacks.

       29.      Lenders receiving All Star Kickbacks reinvest and use the All Star Kickbacks to

create direct mail pieces such as postcards; letters; mailers with perforated edges that the recipient

rips or “snaps” open (“SNAP Packs”); and other printed materials that encourage borrowers to

contact the lender and apply for a residential mortgage loan, refinance, or reverse mortgage.

       30.     A lender receiving All Star Kickbacks and All Star conspire and agree to include

false representations on the lender’s direct mail borrower solicitations, such as by stating that a

potential borrower would save “30-40% on title fees” by using All Star. The purpose of these false

representations is to: (i) prevent a borrower from challenging a referral to All Star, (ii) conceal the

Kickback Overcharge and other fraudulent charges resulting from funding the kickbacks, and (iii)




                                                 -7-
           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 8 of 68



create the false representation that the charges to the borrower for title and settlement services

would be lower than the charges from All Star competitors.

       31.     The lender receiving the All Star Kickbacks and All Star cause these fraudulent

solicitations to be sent through the interstate U.S. mails, in violation of 18 U.S.C. § 1341.

       32.      Some lenders receiving All Star Kickbacks also solicit borrowers over the

telephone and use interstate wires to make these telemarketing calls to potential borrowers in

violation of 18 U.S.C. § 1343.

       33.     Thousands of borrowers are lured in by these borrower solicitation techniques,

coupled with a lender’s assignment and referral of loans to All Star under the kickback agreement.

               B.      All Star and lenders receiving All Star Kickbacks use a web of
                       concealments to hide the kickbacks and overcharges, and other
                       fraudulent charges from borrowers, regulators, and auditors.

       34.     Intentional concealment from borrowers, regulators, and auditors is essential to the

success and continuation of the All Star Kickbacks and the resulting Kickback Overcharges and

other fraudulent charges funding the kickbacks. Lenders receiving All Star Kickbacks and All

Star use a variety of tactics to conceal the kickback agreement, Kickback Overcharges and other

fraudulent charges, and the coordinated relationship between the lender and All Star under the

kickback agreement.

       35.     Laundering the kickbacks through third-party marketing companies is an integral

part of the All Star Kickbacks—it allows All Star and a lender receiving All Star Kickbacks to

conceal the fact and amount of kickbacks from borrowers, regulators, and law enforcement. It

also attempts to conceal the fact that any “thing of value” was exchanged between All Star and the

lender receiving the All Star Kickbacks.




                                                -8-
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 9 of 68



       36.     In addition, All Star and the lender receiving the All Star Kickbacks launder the

kickbacks through the third-party marketing companies to create the false impression that All Star

is making payments for legitimate marketing services. In fact, All Star does not receive any

legitimate marketing services from the third-party marketing companies laundering the kickbacks.

To be clear, All Star’s payments laundered by the third-party marketing companies are solely for

the benefit of the lender receiving the All Star Kickbacks and in exchange for the lender’s

assignment and referral of loans under the kickback agreement, and not for the third-party

marketing company’s provision of any legitimate goods or services to All Star.

       37.     To even further conceal the All Star Kickbacks and the kickback agreements, All

Star and the lender receiving the All Star Kickbacks require the third-party marketing company to

create “sham” invoices. These invoices are a sham, in that they create the false impression that

All Star is paying for and receiving legitimate marketing services from the third-party marketing

company. Again, All Star does not receive any legitimate marketing services from the marketing

company, and All Star’s payment is applied solely for the lender’s benefit.

       38.     All Star and the lender receiving All Star Kickbacks also make false and fraudulent

representations and omissions in borrowers loan documents, including the Truth In Lending Act

(“TILA”) Disclosure, the Good Faith Estimate, the Direct Endorsement, and the HUD-1

Settlement Statement (the “HUD-1”).

       39.     Specifically, All Star and the lender receiving All Star Kickbacks agree to and do

not identify the amounts associated with the Kickback Agreement or the Kickback Overcharges

on any loan documents, including government-mandated disclosure forms such as the Good Faith

Estimate and the HUD-1.




                                               -9-
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 10 of 68



               C.      All Star and lenders receiving All Star Kickbacks erect an elaborate co-
                       marketing sham.

       40.     To add another layer of concealment, All Star and a lender receiving All Star

Kickbacks create the false impression that All Star and the lender are participating in “co-

marketing.”

       41.     During the applicable time period, “co-marketing” shams were so prevalent that the

Consumer Financial Protection Bureau (the “CFPB”)—the federal agency responsible for RESPA

enforcement—issued a compliance bulletin stating that “[b]ased on the Bureau’s investigative

efforts, it appears that many [marketing service agreements] are designed to evade RESPA’s

prohibition on the payment and acceptance of kickbacks and referral fees.” 1

       42.     In describing these types of co-marketing shams, the CFPB explained as follows:

       [I]n another matter that resulted in an enforcement action, a title company entered
       into unwritten agreements with individual loan officers in which it paid for the
       referrals by defraying the loan officers’ marketing expenses. The title company
       supplied loan officers with valuable lead information and marketing materials. In
       exchange, the loan officers sent referrals to the title company. The lenders did not
       detect these RESPA violations and/or correct or prevent them, even when they had
       reason to know that the title company was defraying the marketing expenses of the
       lenders and their loan officers.

Id. (emphasis added).      As described below, this co-marketing arrangement is virtually

indistinguishable from the one designed by All Star and the lender receiving All Star Kickbacks.

       43.     As part of the co-marketing sham, All Star and the lender receiving All Star

Kickbacks agree to nominally include All Star on the lender’s direct mail solicitations, such as

direct mailers sent to borrowers. These solicitations are a sham, and fraudulent, because the lender




1
 Consumer Fin. Prot. Bureau Compliance Bulletin 2015-05,
https://files.consumerfinance.gov/f/201510_cfpb_compliance-bulletin-2015-05-
respacompliance-and-marketing-services-agreements.pdf.
                                               - 10 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 11 of 68



requires, and All Star agrees, to purposefully design the mailers to prevent borrowers from

contacting All Star and to ensure that borrowers will only contact the lender.

       44.     For example, the lender receiving All Star Kickbacks deliberately omits any phone

number, website, or contact information for All Star, so there is no chance that a borrower would

contact All Star instead of the lender.

       45.     The prototype for this co-marketing sham was developed by a postcard company

contracted by All Star. The postcard company advised:

       We played around with the design a bit and what we’re running into is that if we
       use 25-50% of the card with All Star Title’s info, it makes it confusing for the
       person receiving the card as they can’t tell who the advertisement is from. We came
       up with a mockup with a smaller All Star Title logo so that it doesn’t totally distract
       from the mortgage company’s information. We also removed your phone number
       because we don’t want people to call you instead of the mortgage company.

See September 28, 2009 emails related to design of mailers attached as Exhibit 2. In 2010, All

Star notified the postcard company, “We actually started a similar program with other direct mail

companies and its going really really well.” See id.

       46.     Adopting this prototype, All Star and a lender receiving All Star Kickbacks agree

that All Star will have a negligible presence on the solicitation, occupying 20 percent or less of the

solicitation’s surface area. However, All Star’s payment to the lender is not reasonably related to

and is far greater than what an expected payment would be for such a nominal placement on the

solicitation. The inclusion of All Star is solely to attempt to conceal the All Star Kickbacks and

kickback agreement.

       47.     By design, then, All Star receives no actual marketing benefit from the solicitations,

and all marketing benefits flow to the lender. In exchange, under the kickback agreement, the

lender receiving the All Star Kickbacks agrees to exclusively assign and refer all loans generated




                                                - 11 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 12 of 68



by the mailer to All Star for title and settlement services. Despite All Star’s presence on the mailer,

the only benefit All Star receives is the referral of loans from the lender.

        48.     These sham solicitations live up to their intended purpose. Despite laundering

millions of dollars in payments to third-party marketing companies, All Star does not receive a

single, direct call from borrowers as a result of these solicitations. Instead, All Star’s business

flows solely from loans assigned and referred from lenders as a result of the kickback payments.

                D.      All Star makes clear to lenders receiving All Star Kickbacks that the
                        payments are for referrals of loans, and sets a “unit goal” of loan
                        referrals before another kickback is paid.

        49.     While creating the co-marketing sham, All Star makes clear to the lender receiving

All Star Kickbacks that payments to the lender are solely for the assignment and referral of loans

for title and settlement services.

        50.     Indeed, All Star expects a certain number of borrower referrals to come from each

kickback payment, which it refers to as a “unit goal.” As Jason Horwitz, the President and owner

of All Star and the architect of the All Star Kickbacks, described it:

        …However, what we’re going to do, and this will really apply to all marketing
        campaigns of any significant size, is basically put a “unit goal” on the mail drop.
        …the “unit goal” can be met with closings from the mail, or any other source. It
        doesn’t matter where its from, as long as we hit that unit number. Basically the
        agreement would be that we do not contribute to another campaign until we hit that
        unit goal.

See June 22, 2011 email, attached as Exhibit 3.

        51.     In fact, All Star refuses to pay additional kickbacks unless a lender meets this “unit

goal” requirement, and until the lender documents the number and value of loans referred to All

Star under the kickback agreement. For example, in a communication to a lender receiving All

Star Kickbacks, Horwitz lays down the law: “Ok. Just so we're clear, I'm not dropping $1 more




                                                - 12 -
             Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 13 of 68



until we close 25 NEW loans.” See February 6, 2013 email attached as Exhibit 4 (capitalization

in original and bold type added).

           52.      In a similar communication, Horwitz wrote:




Exhibit 5, Oct. 11, 2010 Email between All Star Owner J. Horwitz and All Star Marketing

Manager R. Selznick. This email makes clear that marketing payments made by All Star are for

the lender receiving All Star Kickbacks (i.e., “for them”), and that All Star is paying for the

assignment and referral of loans from the lender, not for marketing services.

     II.         From 2011 to 2014, Emery accepts more than $300,000 in All Star Kickbacks
                 and commits more than 200,000 predicate acts of mail and wire fraud in
                 furtherance of the related scheme to defraud, causing borrowers on at least
                 1,710 Emery loans to be charged millions in fraudulent title and settlement
                 service charges.

           53.      By at least 2011, Emery enters the Kickback Agreement, and agrees to accept and

receive kickbacks paid by All Star in exchange for the assignment and referral of Emery loans to

All Star for title and settlement services.




                                                 - 13 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 14 of 68



       54.     Over a period of two and a half years, All Star pays, and Emery receives and

accepts, over 100 kickbacks totaling over $300,000.00 that are laundered by and through third-

party marketing companies.

       55.     At all relevant times, the Emery branch managers, loan officers and other

employees participating in the Kickback Agreement are licensed mortgage brokers and/or

authorized loan officers, and at all relevant times were acting within the scope of the business

relationship and their employment on behalf of Emery, specifically seeking borrowers and

originating and securing loans for residential mortgages through Emery and/or brokering such

loans through Emery to other lenders with whom Emery authorized, referring Emery borrowers to

title companies, and working with title companies to close these loans. All activities, including any

interaction with All Star, were for the benefit of Emery.

       56.     As detailed below, Emery participates in the All Star Kickbacks and related scheme

to defraud borrowers related to at least eleven different Emery branches.

               A.      Emery participates in the All Star Kickbacks and related scheme to
                       defraud by and through the Emery White Marsh Branch.

       57.     In or about August 2011, Emery opens an Emery branch at 7929 Honeygo

Boulevard in White Marsh, Maryland 21236 (the “Emery White Marsh Branch”).

       58.     Emery agrees to accept and receive kickbacks paid by All Star in exchange for the

assignment and referral of Emery loans from the Emery White Marsh Branch to All Star for title

and settlement services.

       59.     From 2011 through at least January 2014, and, on information and belief, longer,

Emery receives and accepts over $50,000 in kickbacks from All Star for Emery loans assigned and

referred to All Star from the Emery White Marsh Branch pursuant to the Kickback Agreement.




                                               - 14 -
         Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 15 of 68



       60.   Nearly all of the kickbacks that the Emery White Marsh Branch receives are

laundered by and through various third-party marketing companies, including the following

kickbacks:

             a.     $154.50 kickback on October 27, 2011, laundered by and through
                    Lendanear Data & Direct Mail Services (“Lendanear”), a Tennessee-based
                    data and direct mail marketing company;

             b.     $685.69 kickback on October 27, 2011, laundered by and through Influence
                    Direct (“Influence Direct”), a Tennessee-based direct mail marketing
                    company;

             c.     $154.50 kickback on November 29, 2011, laundered by and through
                    Lendanear;

             d.     $1,417.62 kickback on January 12, 2012, laundered by and through
                    Influence Direct;

             e.     $167.44 kickback on February 8, 2012, laundered by and through
                    Lendanear;

             f.     $1,345.50 kickback on February 8, 2012, laundered by and through
                    Influence Direct;

             g.     $1,371.38 kickback on February 28, 2012, laundered by and through
                    Influence Direct;

             h.     $334.75 kickback on April 2, 2012, laundered by and through Lendanear;


             i.     $1,371.38 kickback on April 4, 2012, laundered by and through Influence
                    Direct;

             j.     $334.75 kickback on May 2, 2012, laundered by and through Lendanear;

             k.     $1,423.13 kickback on May 2, 2012, laundered by and through Influence
                    Direct;

             l.     $1,423.13 kickback on May 16, 2012, laundered by and through Influence
                    Direct;

             m.     $1,345.50 kickback on June 12, 2012, laundered by and through Influence
                    Direct;

                                          - 15 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 16 of 68




    n.    $588.90 kickback on June 13, 2012, laundered by and through Influence
          Direct;

    o.    $1,345.50 kickback on June 20, 2012, laundered by and through Influence
          Direct;

    p.    $1,345.50 kickback on July 3, 2012, laundered by and through Influence
          Direct;

    q.    $570.08 kickback on July 3, 2012, laundered by and through Influence
          Direct;

    r.    $334.75 kickback on July 11, 2012, laundered by and through Lendanear;

    s.    $1,423.13 kickback on July 11, 2012, laundered by and through Influence
          Direct;

    t.    $1,345.50 kickback on July 11, 2012, laundered by and through Influence
          Direct;

    u.    $595.79 kickback on July 11, 2012, laundered by and through Influence
          Direct.

    v.    $563.93 kickback on July 18, 2012, laundered by and through Influence
          Direct;

    w.    $618.15 kickback on August 1, 2012, laundered by and through Influence
          Direct;

    x.    $334.75 kickback on August 14, 2012, laundered by and through
          Lendanear;

    y.    $1,397.25 kickback on August 14, 2012, laundered by and through
          Influence Direct;

    z.    $558.90 kickback on September 5, 2012, laundered by and through
          Influence Direct;

    aa.   $581.26 kickback on September 12, 2012, laundered by and through
          Influence Direct;

    bb.   $1,081.58 kickback on September 19, 2012, laundered by and through
          Influence Direct;




                                - 16 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 17 of 68



    cc.   $633.23 kickback on September 26, 2012, laundered by and through
          Influence Direct;

    dd.   $334.75 kickback on September 26, 2012, laundered by and through
          Lendanear;

    ee.   $1,397.25 kickback on September 26, 2012, laundered by and through
          Influence Direct;

    ff.   $572.87 kickback on October 17, 2012, laundered by and through Influence
          Direct;

    gg.   $690.80 kickback on October 24, 2012, laundered by and through Influence
          Direct;

    hh.   $584.00 kickback on November 7, 2012, laundered by and through Best
          Rate Referrals (“Best Rate”), a Nevada-based direct mail marketing
          company;

    ii.   $334.75 kickback on November 7, 2012, laundered by and through
          Lendanear;

    jj.   $1,397.25 kickback on November 12, 2012, laundered by and through
          Influence Direct;

    kk.   $584.00 kickback on November 19, 2012, laundered by and through Best
          Rate;

    ll.   $654.00 kickback on January 15, 2013, laundered by and through Best Rate;

    mm.   $334.75 kickback on January 22, 2013, laundered by and through
          Lendanear;

    nn.   $1,423.13 kickback on January 23, 2012, laundered by and through
          Influence Direct;

    oo.   $666.20 kickback on February 5, 2013, laundered by and through Best Rate;

    pp.   $334.75 kickback on February 22, 2013, laundered by and through
          Lendanear;

    qq.   $1,423.13 kickback on February 26, 2013, laundered by and through
          Influence Direct;



                                 - 17 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 18 of 68



               rr.        $853.88 kickback on March 19, 2013, laundered by and through Influence
                          Direct;

               ss.        $607.96 kickback on April 3, 2013, laundered by and through Influence
                          Direct;

               tt.        $334.75 kickback on April 9, 2013, laundered by and through Lendanear;

               uu.        $1,449.00 kickback on April 10, 2013, laundered by and through Influence
                          Direct;

               vv.        $837.37 kickback on April 23, 2013, laundered by and through Influence
                          Direct;

               ww.        $334.75 kickback on April 30, 2013, laundered by and through Lendanear;

               xx.        $1,449.00 kickback on May 1, 2013, laundered by and through Influence
                          Direct;

               yy.        $775.39 kickback on May 1, 2013, laundered by and through Influence
                          Direct; and

               zz.        $1,423.25 kickback on May 7, 2013, laundered by and through Influence
                          Direct.

       61.     The payments laundered through third-party marketing companies are for Emery’s

benefit and are directed to Emery expressly for the referral of Emery loans by the Emery White

Marsh Branch to All Star for title and settlement services. The reason these payments are

laundered through third-party marketing companies is to conceal the illegal kickbacks. In other

words, the third-party marketing companies do not provide any goods or services to All Star.

       62.     In addition, Emery receives the following kickbacks from All Star, in the form of

untraceable gift cards:

               a.         Over $3,000 in gift cards to Emery White Marsh Branch employees in
                          December 2012;

               b.         Over $2,000 in gift cards to Emery White Marsh Branch employees on or
                          around April 17, 2013;


                                                - 18 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 19 of 68



                c.      Over $4,000 in gift cards to Emery White Marsh Branch employees on or
                        around June 19, 2013;

                d.      Over $4,000 in gift cards to Emery White Marsh Branch employees on or
                        around July 19, 2013.
These kickbacks are evidenced on All Star’s employee expense sheets, which refer to various

Emery employees employed at the Emery White Marsh Branch.

       63.      The payments laundered through gift cards are for Emery’s benefit and are directed

to Emery expressly for the referral of Emery loans by the Emery White Marsh Branch to All Star

for title and settlement services. The reason these payments are laundered through gift cards is to

conceal the illegal kickbacks.

       64.      Emery chooses to use the All Star Kickbacks related to the Emery White Marsh

Branch to produce and mail Emery solicitations to potential borrowers, including:

             a. 2,500 borrower solicitations on October 27, 2011;

             b. 2,634 borrower solicitation “SNAP Packs” on January 12, 2012;

             c. 2,500 borrower solicitation “SNAP Packs” on February 8, 2012;

             d. 2,500 borrower solicitations on February 28, 2012;

             e. 2,500 borrower solicitations on April 4, 2012;

             f. 2,500 borrower solicitations on May 1, 2012;

             g. 2,500 borrower solicitations on May 16, 2012;

             h. 5,000 borrower solicitations on June 12, 2012;

             i. 2,000 borrower solicitations on June 13 2012;

             j. 5,000 borrower solicitations on June 20, 2012;

             k. 5,000 borrower solicitations on July 3, 2012;

             l. 2,040 borrower solicitations on July 3, 2012;

             m. 2,500 borrower solicitations on July 11, 2012;
                                               - 19 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 20 of 68



 n. 5,000 borrower solicitations on July 11, 2012;

 o. 2,132 borrower solicitations on July 11, 2012;

 p. 2,018 borrower solicitations on July 18, 2012;

 q. 2,212 borrower solicitations on August 1, 2012;

 r. 5,000 borrower solicitations on August 15, 2012;

 s. 1,000 borrower solicitations on September 9, 2012;

 t. 1,040 borrower solicitations on September 12, 2012;

 u. 1,045 borrower solicitations on September 19, 2012;

 v. 1,133 borrower solicitations on September 26, 2012;

 w. 5,000 borrower solicitations on September 27, 2012;

 x. 1,025 borrower solicitations on October 17, 2012;

 y. 1,236 borrower solicitations on October 24, 2012;

 z. 1,000 borrower solicitations on November 7, 2012;

 aa. 5,000 borrower solicitations on November 12, 2012;

 bb. 1,000 borrower solicitations on November 19, 2012;

 cc. 1,000 borrower solicitations on January 15, 2013;

 dd. 5,000 borrower solicitations on January 23, 2013;

 ee. 1,020 borrower solicitations on February 5, 2013;

 ff. 5,000 borrower solicitations on February 26, 2013;

 gg. 1,500 borrower solicitations on March 19, 2013;

 hh. 1,068 borrower solicitations on April 3, 2013;

 ii. 5,000 borrower solicitations on April10, 2013;

 jj. 1,471 borrower solicitations on April 23, 2013;



                                    - 20 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 21 of 68



             kk. 5,000 borrower solicitations on May 1, 2013;

             ll. 1,362 borrower solicitations on May 1, 2013; and

             mm.        2,500 borrower solicitations on May 7, 2013.

       65.       Emery sends these Emery solicitations through the interstate U.S. mails, with the

solicitation being printed in one state and mailed to a potential borrower in another state. Emery

mails these Emery solicitations to virtually every state in the contiguous United States and Canada.

       66.      One purpose of the Emery solicitations is to generate loans to assign and refer to

All Star in furtherance of the Kickback Agreement.

       67.      At   least   some   of   the   borrower   solicitations   include   the   fraudulent

misrepresentations described in ¶ 30. See Emery Mailer attached as Exhibit 6.

       68.      The representation in Emery’s solicitation that the borrowers would “save 30-40%

on your title fees by choosing All Star” is fraudulent and false because the prices Emery and All

Star charge borrowers are not discounted or lower by any percent and in fact are higher and

unnecessarily increased by the Kickback Overcharge and include amounts not associated with any

legitimate title or settlement service and charged for the purpose of funding the illegal kickbacks.

       69.      The representation in Emery’s solicitation that it recommends All Star because its

prices are lower is false and fraudulent because Emery is recommending All Star for the purpose

of obtaining a kickback and in furtherance of the Kickback Agreement, and not for any reason

associated with market-related pricing. In addition, during the relevant time Emery did not

recognize any preferred vendors.

       70.      One purpose of these fraudulent borrower solicitations is to defraud Emery

borrowers into being charged and paying unnecessarily increased and fraudulent title and




                                               - 21 -
           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 22 of 68



settlement service fees, to fund the kickbacks, and to ensure that the Kickback Agreement

continued and Emery continued to receive All Star Kickbacks.

       71.     Around the same time that All Star begins paying kickbacks to the Emery White

Marsh Branch, in December 2011, All Star and Emery conspire and agree to the following fixed

charges: “$100-150[k]: $1,500; 150-200[k]: $1,600; 200-300[k]:$1,800; $300[k]+ :$2000” which

“includes the application signing fees.” See Dec. 8, 2011 e-mail between All Star and Brandon

Hill (“Hill”), Emery White Marsh Branch loan processor manager and loan officer, attached as

Exhibit 7. This agreement is memorialized by All Star in its January 3, 2012 Fee Spreadsheet,

attached as Exhibit 8.

       72.     These charges are unnecessarily increased by the All Star Kickbacks received and

accepted by Emery related to loans assigned and referred from the Emery White Marsh Branch.

These charges are $500 - $990 higher than the amount All Star charges borrowers from lenders

who choose not to receive All Star Kickbacks. See Ex. 1. This amount is the minimum Kickback

Overcharge incurred by Emery borrowers assigned and referred to All Star from the Emery White

Marsh Branch in performance of the Kickback Agreement and actual damages caused by the

related scheme to defraud and the pattern of racketeering activity undertaken in furtherance

thereof.

       73.     In addition and in the alternative, All Star admits that the fixed prices Emery agrees

to allow All Star to charge borrowers on loans assigned and referred from the Emery White Marsh

branch includes a “… ‘marketing’ fee…” unrelated to the performance of any legitimate title or

settlement service, later identified as $200. See Oct. 10, 2012 email between All Star marketing

representative R. Selznick and All Star owner J. Horwitz, attached as Exhibit 9. This amount is

included in and/or one component of the Kickback Overcharge incurred by Emery borrowers



                                               - 22 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 23 of 68



assigned and referred to All Star from the Emery White Marsh Branch in performance of the

Kickback Agreement and the actual damages caused by the related scheme to defraud and the

pattern of racketeering activity undertaken in furtherance thereof.

       74.     Emery and All Star perform the Kickback Agreement related to the Emery White

Marsh Branch through at least January 2014, and, on information and belief, longer. See Jan. 13,

2014 Title Fee Structure Chart, attached as Exhibit 10.

       75.     More than 500 Emery loans, secured by real property in 42 states and the District

of Columbia, were assigned and referred from the Emery White Marsh Branch in furtherance of

the Kickback Agreement. The borrowers on these loans are charged and pay the fraudulent charges

for title and settlement services in furtherance of the related scheme to defraud.

               B.      Emery participates in the All Star Kickbacks and the related scheme to
                       defraud by and through the Emery Forest Hill Branch.

       76.     Emery additionally receives and accepts over $40,000 in All Star Kickbacks for

loans assigned and referred to All Star from its branch located at 350 Bynum Road, Forest Hill,

Maryland 21050 (“Emery Forest Hill Branch”).

       77.     Emery receives and accepts All Star Kickbacks related to the Emery Forest Hill

Branch laundered by and through various third-party marketing companies including:

               a.      $1,250.00 kickback on or around August 15, 2012, laundered by and
                       through Azevedo Solutions Group Inc. (“Azevedo”), a California based
                       marketing company;

               b.      $1,250.00 kickback on or around August 29, 2012, laundered by and
                       through Azevedo;

               c.      $1,500.00 kickback on or around September 6, 2012, laundered by and
                       through Azevedo;

               d.      $1,250.00 kickback on or around September 17, 2012, laundered by and
                       through Azevedo;



                                               - 23 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 24 of 68



    e.   $1,500.00 kickback on or around September 19, 2012, laundered by and
         through Azevedo;

    f.   $1,125.00 kickback on or around October 1, 2012, laundered by and through
         Azevedo;

    g.   $1,125.00 kickback on or around October 10, 2012, laundered by and
         through Azevedo;

    h.   $750.00 kickback on or around October 15, 2012, laundered by and through
         Azevedo;

    i.   $1,125.00 kickback on or around October 24, 2012, laundered by and
         through Azevedo;

    j.   $2,250.00 kickback on or around November 12, 2012, laundered by and
         through Azevedo;

    k.   $1,125.00 kickback on or around November 20, 2012, All Star pays a to
         Emery that is laundered by and through Azevedo;

    l.   $1,125.00 kickback on or around December 19, 2012, laundered by and
         through Azevedo;

    m.   $1,125.00 kickback on or around January 3, 2013, laundered by and through
         Azevedo;

    n.   $1,125.00 kickback on or around January 8, 2013, laundered by and through
         Azevedo;

    o.   $1,125.00 kickback on or around January 8, 2013, laundered by and through
         Azevedo;

    p.   $1,500.00 kickback on or around January 23, 2013, laundered by and
         through Azevedo;

    q.   $750.00 kickback on or around January 23, 2013, laundered by and through
         Azevedo;

    r.   $750.00 kickback on or around January 23, 2013, laundered by and through
         Azevedo;

    s.   $750.00 kickback on or around February 13, 2013, laundered by and
         through Azevedo;

    t.   $750.00 kickback on or around February 13, 2013, laundered by and
         through Azevedo;



                                - 24 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 25 of 68



    u.    $1,125.00 kickback on or around February 19, 2013, laundered by and
          through Azevedo;

    v.    $1,125.00 kickback on or around February 22, 2013, laundered by and
          through Azevedo;

    w.    $1,000.00 kickback on or around February 26, 2013, laundered by and
          through Azevedo;

    x.    $1,125.00 kickback on or around February 26, 2013, laundered by and
          through Azevedo;

    y.    $1,125.00 kickback on or around April 3, 2013, laundered by and through
          Azevedo;

    z.    $1,300.00 kickback on or around April 10, 2013, laundered by and through
          Azevedo;

    aa.   $1,250.00 kickback on or around April 10, 2013, laundered by and through
          Azevedo;

    bb.   $2,400.00 kickback on or around April 16, 2013, laundered by and through
          Azevedo;

    cc.   $1,250.00 kickback on or around April 23, 2013, laundered by and through
          Azevedo;

    dd.   $625.00 kickback on or around May 15, 2013, laundered by and through
          Azevedo;

    ee.   $750.00 kickback on or around June 7, 2013, laundered by and through
          Azevedo;

    ff.   $625.00 kickback on or around June 20, 2013, laundered by and through
          Azevedo;

    gg.   $1,562.50 kickback on or around June 20, 2013, laundered by and through
          Azevedo;

    hh.   $625.00 kickback on or around July 23, 2013, laundered by and through
          Azevedo; and

    ii.   $500.00 kickback on or around July 30, 2013, laundered by and through
          Raza Media, LLC dba MortgageLeads.org (“MortgageLeads”), a Nevada-
          based direct mail marketing and leads company.




                                - 25 -
         Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 26 of 68



       78.      The payments laundered through third-party marketing companies are for Emery’s

benefit and are directed to Emery expressly for the referral of Emery loans by the Emery Forest

Hill Branch to All Star for title and settlement services. The reason these payments are laundered

through third-party marketing companies is to conceal the illegal kickbacks. In other words, the

third-party marketing companies do not provide any goods or services to All Star.

       79.      Emery chooses to reinvest and use the All Star Kickbacks associated with the

Emery Forest Hill Branch to receive live transfer telemarketing calls from potential borrowers,

including:

             a. Live transfer telemarketing calls on or around September 6, 2012;

             b. Live transfer telemarketing calls on or around September 17, 2012;

             c. Live transfer telemarketing call on around September 19, 2012;

             d. Live transfer telemarketing calls on or around October 1, 2012;

             e. Live transfer telemarketing calls on or around October 10, 2012;

             f. Live transfer telemarketing calls on or around October 15, 2012;

             g. Live transfer telemarketing calls on or around October 24, 2012;

             h. Live transfer telemarketing calls on or around November 12, 2012;

             i. Live transfer telemarketing call on or around November 20, 2012;

             j. Live transfer telemarketing calls on or around December 19, 2012;

             k. Live transfer telemarketing calls on or around January 3, 2013;

             l. Live transfer telemarketing calls on or around January 8, 2013;

             m. Live transfer telemarketing calls on or around January 23, 2013;

             n. Live transfer telemarketing calls on or around February 13, 2013;

             o. Live transfer telemarketing calls on or around February 19, 2013;



                                               - 26 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 27 of 68



              p. Live transfer telemarketing calls on or around February 22, 2013;

              q. Live transfer telemarketing calls on or around February 26, 2013;

              r. Live transfer telemarketing calls on or around April 3, 2013;

              s. Live transfer telemarketing calls on or around April 10, 2013;

              t. Live transfer telemarketing calls on or around April 16, 2013;

              u. Live transfer telemarketing calls on or around April 23, 2013;

              v. Live transfer telemarketing calls on or around May15, 2013; and

              w. Live transfer telemarketing calls on or around June 7, 2013.

        80.      Emery receives these live transfer calls over interstate wires with the borrower in

one state placing a call to a centralized call center in another state, and the call center transferring

the call to the Emery Forest Hill branch in a third state, Maryland.

        81.      One purpose of these live transfer calls is to generate the loans that Emery can

assign and refer to All Star to meet Emery’s obligations under the Kickback Agreement, and also

to generate borrowers Emery and All Star can defraud into being charged and paying the fraudulent

charges that are the purpose of the related scheme to defraud and the pattern of racketeering

undertaken in furtherance thereof.

        82.      By January 2012, All Star and the Emery Forest Hill Branch conspire and agree to

the following fixed charges: $1,200 including title insurance and an application signing fee for

loans closed in licensed states, and $1,000 plus title insurance for loans closed in unlicensed states.

In addition, All Star and Emery agree to charge a $150 Application Signing Surcharge. See Ex.

8.

        83.      These charges are unnecessarily increased by the All Star Kickbacks received and

accepted by Emery related to loans assigned and referred from the Emery Forest Hill Branch.



                                                 - 27 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 28 of 68



These charges are $200 higher than All Star charges borrowers assigned and referred from lenders

that are not receiving All Star Kickbacks. See Ex. 1. This amount is the minimum Kickback

Overcharge incurred by Emery borrowers assigned and referred to All Star from the Emery Forest

Hill Branch in performance of the Kickback Agreement and actual damages caused by the related

scheme to defraud and the pattern of racketeering activity undertaken in furtherance thereof.

       84.     In addition, Emery and All Star agree that any fee “overages” - fees above the

agreed fixed price of $1200 - would be returned by Emery as kickbacks. So, for example, four

loans assigned and referred to All Star under the Kickback Agreement by Gary Becker, a loan

officer employed by Emery in the Emery Forest Hills branch, were charged “overages” of $350-

500 and those “overages” were returned as a kickback to Emery on or around July 24, 2012, and

laundered through third-party marketing company Azevedo. See, July 24, 2012 emails between

All Star marketing representative Rob Selznick, All Star Owner Jason Horwitz and Emery loan

officer Gary Becker and attached spreadsheet documenting overages charged to Emery borrowers,

attached as Exhibit 11.

       85.     These overages are a component of the Kickback Overcharges incurred by Emery

borrowers assigned and referred to All Star from the Emery Forest Hill Branch in performance of

the Kickback Agreement and actual damages caused by the related scheme to defraud and the

pattern of racketeering activity undertaken in furtherance thereof.

       86.     The Emery Forest Hill Branch and All Star agree to and perform the Kickback

Agreement through at least January 2014, and, on information and belief, longer. See Ex. 10.

       87.     The Emery Forest Hill Branch assigns and refers more than 500 Emery loans,

secured by real property in 45 states and the District of Columbia, pursuant to the Kickback




                                               - 28 -
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 29 of 68



Agreement, the related scheme to defraud, and the pattern of racketeering activity undertaken in

furtherance thereof.

       C.       Emery participates in the All Star Kickbacks and related scheme to defraud
                by and through the Emery San Diego Branch.

       88.      Beginning in April 2012, Dan Rebello is a loan officer employed by Emery and

operates an Emery branch located 555 West Beech Street in San Diego, California 92101 (“Emery

San Diego Branch”).

       89.      As with the Emery White Marsh and Forest Hill Branches, Emery receives and

accepts All Star Kickbacks in exchange for the assignment and referral of Emery loans, refinances,

and reverse mortgages from the Emery San Diego Branch to All Star for title and settlement

services.

       90.      Beginning in April 2012 and continuing through 2013, Emery receives and accepts

over $250,000 in All Star Kickbacks related to loans assigned and referred from the Emery San

Diego Branch pursuant to the Kickback Agreement.

       91.      Emery receives and accepts more than $250,000 in All Star Kickbacks related to

the Emery San Diego branch and laundered through third party marketing companies, including:

                a.     $2,266.82 kickback on or around April 24, 2012, laundered by and through
                       Lendanear;

                b.     $10,439.46 kickback on or around April 25, 2012, laundered by and through
                       Influence Direct;

                c.     $1,885.58 kickback on or around June 5, 2012, laundered by and through
                       Lendanear;

                d.     $5,692.50 kickback on or around June 6, 2012, laundered by and through
                       Influence Direct;

                e.     $2,277.00 kickback on or around June 29, 2012, laundered by and through
                       Influence Direct;



                                              - 29 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 30 of 68



    f.   $1,653.67 kickback on or around July 11, 2012, laundered by and through
         Influence Direct;

    g.   $2,209.22 kickback on or around August 1, 2012, laundered by and through
         Lendanear;

    h.   $10,175.34 kickback on or around August 1, 2012, laundered by and
         through Influence Direct;

    i.   $3,040.56 kickback on or around September 19, 2012, laundered by and
         through Lendanear;

    j.   $15,366.90 kickback on or around September 19, 2012, laundered by and
         through Influence Direct;

    k.   $4,130.60 kickback on or around or around November 9, 2012, laundered
         by and through Lendanear;

    l.   $16,832.45 kickback on or around November 28, 2012, laundered by and
         through Influence Direct;

    m.   $6,161.31 kickback on or around January 2, 2013, laundered by and through
         Lendanear;

    n.   $29,924.35 kickback on or around January 3, 2013, laundered by and
         through Influence Direct;

    o.   $7,910.40 kickback on or around January 25, 2013, laundered by and
         through Lendanear;

    p.   $38,419.20 kickback on or around January 28, 2013, laundered by and
         through Influence Direct;

    q.   $3,897.46 kickback on or around February 25, 2013, laundered by and
         through Lendanear;

    r.   $41,600.79 kickback on or around February 26, 2013, laundered by and
         through Influence Direct;

    s.   $6,276.90 kickback on or around March 26, 2013, laundered by and through
         Lendanear;

    t.   $32,416.20 kickback on or around March 26, 2013, laundered by and
         through Influence Direct; and

    u.   $1,236.00 kickback on or around May 21, 2013, laundered by and through
         Lendanear.



                                - 30 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 31 of 68



       92.      Emery chooses to reinvest and use the All Star Kickbacks related to the Emery San

Diego Branch, to produce and mail to borrowers fraudulent Emery solicitations, including:

             a. 36,679 borrower solicitations on or around April 25, 2012;

             b. 20, 000 borrower solicitations on or around June 6, 2012;

             c. 8,000 borrower solicitations on or around June 29, 2012;

             d. 5,809 borrower solicitations on or around July 11, 2012;

             e. 35,750borrower solicitations on or around August 1, 2012;

             f. 44, 992 borrower solicitations on or around September 19, 2012;

             g. 28,532 borrower solicitations on or around November 28, 2012;

             h. 62,311 borrower solicitations on or around January 1, 2013;

             i. 80,000 borrower solicitations on or around January 28, 2013;

             j. 83,158 borrower solicitations on or around February 26, 2013; and

             k. 67,500 borrower solicitations on or around March 26, 2013.

       93.      Emery chooses to send these fraudulent Emery solicitations through the interstate

U.S. mail to borrowers in virtually every U.S. state. These fraudulent Emery solicitations contain

the same or substantially similar false and fraudulent Emery solicitations to potential borrowers

that are described in ¶ 30, 67-70. See also, Ex. 6.

       94.      At the same time Emery receives and accepts All Star Kickbacks related to Emery

loans assigned and referred from the Emery San Diego Branch, All Star and Emery conspire to

and agree to the following fixed charges: “$900 plus title” for all loans in non-attorney states and

“$1,200 plus title” for loans closed in attorney states. See Apr. 12, 2012 e-mail, attached as Exhibit

12.




                                                - 31 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 32 of 68



       95.     These charges are unnecessarily increased by the All Star Kickbacks Emery

receives and accepts from All Star related to loans assigned and referred by the Emery San Diego

branch. These charges are at least $200 higher than All Star is charging borrowers related to lenders

that are not receiving All Star Kickbacks. See Ex. 1. This amount is the minimum Kickback

Overcharge incurred by Emery borrowers assigned and referred to All Star from the Emery San

Diego Branch in performance of the Kickback Agreement, and actual damages caused by the

related scheme to defraud and pattern of racketeering activity undertaken in furtherance thereof.

       96.     In addition and in the alternative, All Star admits that the fixed prices Emery agrees

to allow All Star to charge borrowers on loans assigned and referred from the Emery White Marsh

branch includes a marketing fee unrelated to the performance of any legitimate title or settlement

service of at least $320. See Mar. 29, 2012 email from All Star owner Jason Horwitz to Emery San

Diego Branch manager Daniel Rebello attached hereto as Exhibit 13. This amount is included in

or a component of the Kickback Overcharge incurred by Emery borrowers assigned and referred

to All Star from the Emery San Diego Branch in performance of the Kickback Agreement and

actual damages caused by the related scheme to defraud and pattern of racketeering activity

undertaken in furtherance thereof.

       97.     The Emery San Diego Branch assigns and refers at least 240 Emery loans, secured

by real property in at least 25 states, pursuant to the Kickback Agreement, the related scheme to

defraud, and the pattern of racketeering activity undertaken in furtherance thereof.


       D.      Emery participates in All Star Kickbacks and the related scheme to defraud
               by and through other Emery branches.

       98.     Emery and All Star agree to charge fixed and fraudulent prices to Emery borrowers

assigned and referred from the following Emery branches:



                                               - 32 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 33 of 68



               a.      the 8600 Lasalle Road Towson, Maryland branch employing Michael Belt,
                       Mike Meeks, Robert Tacelosky, Howard Shipley, Anthony Miller, Martha
                       Gatewood-Bell, John Bell, and Kimber Fog;

               b.      the “1 West Chase Street Branch” managed by Emery loan officer Adam
                       Ellis;

               c.      the “Vale Road Branch” managed by Emery loan officer Angela Pobletts;

               d.      the “New Jersey Branch” managed by Emery loan officer Brian Kelly;

               e.      the “Owings Court Branch” managed by Emery loan officer Adam
                       Mandelberg;

               f.      the “Bel Air Branch” managed by Emery loan officer John Hauck;

               g.      the “Norcross (GA) Branch” managed by Emery loan officer Allan
                       Wiggins;

               h.      the “Cherokee (GA) Branch” managed by Emery loan officer Chad
                       Bonadona; and

               i.      the “Weatherstone (GA) Branch” managed by Emery loan officer Larry
                       Lynn.

       99.     Based on Emery and All Star’s continuing pattern of practice and these pricing

agreements, Plaintiffs believe and therefore allege that Emery receives and accepts All Star

Kickbacks related to Emery loans assigned and referred from these Emery branches.

       100.    Collectively, these various branches assigned and referred more than 430 loans—

affecting loan transactions secured by real property in 39 states—to All Star for title and settlement

services in performance of the Kickback Agreement, the related scheme to defraud, and the pattern

of racketeering activity undertaken in furtherance thereof.

       101.    Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

believe, and therefore aver, that All Star and Emery conspire to and fix prices for title and

settlement services associated with loans assigned and referred to All Star by additional known

and unknown Emery Branches, branch managers, and loan officers in performance of the Kickback



                                                - 33 -
           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 34 of 68



Agreement, the related scheme to defraud, and the pattern of racketeering activity undertaken in

furtherance thereof.

       102.    Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

believe, and therefore aver, that Emery receives and accepts All Star Kickbacks in exchange for

Emery’s assignment and referral of loans from additional known and unknown Emery branches,

branch managers, and loan officers in furtherance and performance of the Kickback Agreement,

including but not limited to Emery loan officers Steve Greathouse, Daryl Kalb, Chad Hiteshew,

Mike Pfeil, Amy Pfeil, Mark Tonti, and Mark Thoner.

       103.    Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

believe and therefore aver that every loan that Emery assigned and referred to All Star from the

period of January 1, 2011 through December 31, 2014 was subject to the Kickback Agreement,

the related scheme to defraud, and the pattern of racketeering activity undertaken in furtherance

thereof.

       104.    Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

believe, and therefore aver, that All Star pays kickbacks to Emery laundered by and through other

third-party marketing companies in addition to those identified herein and in other forms in

addition to those identified herein.

       105.     As a result of the Kickback Agreement, the agreement fixing prices, and the

pattern of racketeering activity undertaken in furtherance of the related scheme to defraud, Emery

borrowers, including Plaintiffs and alleged Class Members, are harmed because they are: (i)

defrauded into being charged and paying higher and fixed charges for title and settlement services

than they would have been charged and paid without the Kickback Agreement, the related scheme

to defraud, and the pattern of racketeering activity undertaken in furtherance thereof; (ii) are



                                              - 34 -
           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 35 of 68



defrauded into being charged and paying fraudulent charges for title and settlement services

including amounts not associated with any legitimate title or settlement service and charged for

the sole purpose of funding illegal kickbacks; (iii) denied kickback-free title and settlement

services; and (iv) denied their choice of title and settlement service provider and other consumer

benefits of a competitive marketplace.

         106.   No goods, facilities or services are provided by any Emery employee and/or agent

associated with the receipt and acceptance of the All Star Kickbacks. The payment by All Star

and the receipt and acceptance by Emery of the kickbacks were made expressly and solely for the

assignment and referral by Emery of Emery borrowers to All Star.

         107.   In furtherance of the “co-marketing” sham integral to the All Star Kickbacks, All

Star is nominally included in Emery borrowers solicitations identified above and at other times not

included. But, consistent with All Star’s early prototypes, advice to other lenders receiving All

Star Kickbacks, and the overall co-marketing sham, no phone number for other contact information

is included in any Emery solicitation and All Star is included in only a nominal way, if at all. See

Ex. 6.

         108.   True to its design and intent, All Star does not receive any marketing benefit from

any Emery solicitation. Instead, borrowers contact Emery branch managers, loan officers and other

employees who assign and refer the Emery borrower’s loan to All Star under the Kickback

Agreement and for the purpose of receiving the next All Star Kickback.

         109.   In addition, and in the alternative, any payment from All Star to Emery is not

reasonably related to the value of any good, facility or service that may have been provided by

Emery to All Star. As Jason Horwitz, All Star’s owner and mastermind of the All Star Kickbacks,

recognized with another lender receiving All Star Kickbacks:



                                               - 35 -
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 36 of 68




Mar. 4, 2010 email between loan officer Angela Pobletts and All Star Owner Jason Horwitz,

attached as Exhibit 14.

                             FACTUAL ALLEGATIONS RELATED TO
                           THE INDIVIDUAL CLASS REPRESENTATIVES

            I.   Mr. and Mrs. Ellis’ Emery Loan

       110.      In or around June 2012, the Ellis Plaintiffs obtain a residential mortgage loan from

Emery through Michael Varlotta, a mortgage loan originator employed by Emery at the Emery

Forest Hill Branch, in relation to the refinance of residential real property located at 4845 Legacy

Drive, Colfax, North Carolina, 27235. The Ellis Plaintiffs’ Emery loan closes on or around July

24, 2012.

       111.      Michael Varlotta assigns and refers the Ellis Plaintiffs’ loan to All Star as quid pro

quo for kickbacks All Star paid to Emery, as described in ¶ 77, thereby performing the Kickback

Agreement, depriving the Ellis Plaintiffs of their choice of title and settlement service provider,

and denying the Ellis Plaintiffs kickback-free title and settlement services.

       112.      Based on Emery and All Star’s continuing pattern or practice, and agreements

related to charges for title and settlement services on loans assigned and referred to All Star from

the Emery Forest Hill Branch, the Ellis Plaintiffs believe, and therefore allege, that All Star charges

the Ellis Plaintiffs at least $1200 in total title and settlement service fees. The price for title and

                                                 - 36 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 37 of 68



settlement service fees All Star charges the Ellis Plaintiffs are higher than the same charges would

have been without the Kickback Agreement and the pattern of racketeering activity All Star and

Emery perform in furtherance of the related scheme to defraud.

       113.    The charges for title and settlement services that Emery and All Star agree to allow

All Star to charge the Ellis Plaintiffs exceed what is reasonable and customary for similar

transactions in North Carolina in violation of 24 C.F.R. § 203.27.

       114.    These title and settlement service fees include the Kickback Overcharge described

in ¶¶ 82-85 which is the minimum amount of the Ellis Plaintiffs’ actual damages proximately

caused by the Kickback Agreement, the related scheme to defraud, and the pattern of racketeering

activity All Star and Emery conduct in furtherance of thereof.

       115.    All Star disburses proceeds from the Ellis Plaintiffs’ Emery loan in payment of

these title and settlement service charges as reflected on the Ellis Plaintiffs’ HUD-1.

       116.    As a direct and proximate result of the Kickback Agreement, the related scheme to

defraud, and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof,

the Ellis Plaintiffs are harmed because they are: (i) charged and pay more for title and settlement

services than they would have paid without the illegal Kickback Agreement, related scheme to

defraud, and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof;

(ii) defrauded into being charged and paying fraudulent charges for title and settlements service

fees including amounts that are not associated with any legitimate title or settlement service and

charged for the sole purpose of funding illegal kickbacks; (iii) stripped of their choice of title and

settlement service provider and their mortgage broker’s impartial evaluation of All Star’s service

and quality; and (iv) deprived of kickback-free title and settlement services and the consumer

benefits of fair competition among independent title and settlement service providers.



                                                - 37 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 38 of 68



       117.    As a direct and proximate result of the Kickback Agreement, the related scheme to

defraud, and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof,

the Ellis Plaintiffs suffer actual damages in the amount of at least $200 and, on information and

belief, additional amounts.

        II.    Ms. Brown’s Emery Loan

       118.    In or around March 2012, Brown obtained a residential mortgage loan from Emery

through Brandon Hill, a mortgage loan originator employed by Emery at the Emery White Marsh

Branch, in relation to the refinance of residential property located at 4329 Talmadge Circle,

Suitland, Maryland 20746. Brown’s Emery loan closes on or around April 1, 2012.

       119.    Brandon Hill assigns and refers Brown’s loan to All Star as quid pro quo for

kickbacks All Star paid to Emery, as described in ¶64, thereby performing the Kickback

Agreement, depriving Brown of her choice of title and settlement service provider, and denying

Brown kickback-free title and settlement services.

       120.    Based on Emery and All Star’s continuing pattern of practice, and agreements

related to charges for title and settlement services on loans assigned and referred to All Star from

the Emery White Marsh Branch, Brown believes, and therefore alleges, that All Star charges

Brown at least $1,900 in total title and settlement service fees. See Brown HUD-1 attached as

Exhibit 19. The price for title and settlement service fees All Star charges Brown is higher than

the same charges would have been without the Kickback Agreement and the pattern of racketeering

activity All Star and Emery perform in furtherance of the related scheme to defraud.

       121.    The charges for title and settlement services that Emery and All Star agree to allow

All Star to charge Brown, exceed what is reasonable and customary for similar transactions in

Maryland in violation of 24 C.F.R. § 203.27.



                                               - 38 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 39 of 68



       122.    These title and settlement service fees include the Kickback Overcharge described

in ¶¶ 72-75 which is the minimum amount of Brown’s actual damages proximately caused by the

Kickback Agreement, the related scheme to defraud, and the pattern of racketeering activity All

Star and Emery conduct in furtherance of thereof.

       123.    All Star disburses proceeds from Brown’s Emery loan in payment of these title and

settlement service charges as reflected on Brown’s HUD-1. Ex. 19.

       124.    As a direct and proximate result of the Kickback Agreement, the related scheme to

defraud and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof,

Brown is harmed because she is: (i) charged and pays more for title and settlement services than

she would have paid without the illegal Kickback Agreement, related scheme to defraud and the

pattern of racketeering activity All Star and Emery conduct in furtherance thereof; (ii) defrauded

into being charged and paying fraudulent charges for title and settlement service fees including

amounts that are not associated with any legitimate title or settlement service and charged for the

sole purpose of funding illegal kickbacks; (iii) stripped of her choice of title and settlement service

provider and her mortgage broker’s impartial evaluation of All Star’s service and quality; and (iv)

deprived of kickback-free title and settlement services and the consumer benefits of fair

competition among independent title and settlement service providers.

       125.    As a direct and proximate result of the Kickback Agreement, the related scheme to

defraud and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof,

Brown suffers actual damages in the amount of at least $200-$900 and, upon information and

belief, additional amounts.

        III.   Mr. Taylor’s Loan




                                                - 39 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 40 of 68



       126.    In or around April 2012, Taylor obtains a residential mortgage loan from Emery

through Joseph Farinetti, a mortgage loan originator employed by Emery at the Emery White

Marsh Branch, in relation to the refinance of residential real property located at 2551 Log Mill

Court, Crofton, Maryland 21114. Taylor’s loan closes on or around April 10, 2012.

       127.    Joseph Farinetti assigns and refers Taylor’s loan to All Star as quid pro quo for

kickbacks All Star paid to Emery, as described in ¶ 64, thereby performing the Kickback

Agreement, depriving Taylor of his choice of title and settlement service provider, and denying

Taylor kickback-free title and settlement services.

       128.    All Star charges Taylor $1,800 in total title and settlement service fees. See Taylor

HUD-1 attached as Exhibit 21. The price for title and settlement service fees All Star charges

Taylor are higher than the same charges would have been without the Kickback Agreement and

the pattern of racketeering activity All Star and Emery perform in furtherance of the related scheme

to defraud.

       129.    The charges for title and settlement services that Emery and All Star agree to allow

All Star to charge Taylor exceed what is reasonable and customary for similar transactions in

Maryland in violation of 24 C.F.R. §203.27.

       130.    These title and settlement service fees include the Kickback Overcharge described

in ¶¶ 72-75 which is the minimum amount of Taylor’s actual damages proximately caused by the

Kickback Agreement, the related scheme to defraud, and the pattern of racketeering activity All

Star and Emery conduct in furtherance of thereof.

       131.    All Star disburses proceeds from Taylor’s Emery loan in payment of these title and

settlement service charges as reflected on Taylor’s HUD-1.




                                               - 40 -
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 41 of 68



       132.     As a direct and proximate result of the Kickback Agreement, the related scheme to

defraud, and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof,

Taylor is harmed because he is: (i) charged and pays more for title and settlement services than he

would have paid without the illegal Kickback Agreement, related scheme to defraud and the

pattern of racketeering activity All Star and Emery conduct in furtherance thereof; (ii) defrauded

into being charged and paying fraudulent charges for title and settlement service fees including

amounts that are not associated with any legitimate title or settlement service and charged for the

sole purpose of funding illegal kickbacks; (iii) stripped of his choice of title and settlement service

provider and his mortgage broker’s impartial evaluation of All Star’s service and quality; and (iv)

deprived of kickback-free title and settlement services and the consumer benefits of fair

competition among independent title and settlement service providers.

       133.     As a direct and proximate result of the Kickback Agreement, the related scheme to

defraud and the pattern of racketeering activity All Star and Emery conduct in furtherance thereof,

Taylor suffers actual damages in the amount of at least $200-$ 500, and, on information and belief,

additional amounts.

                    FACTUAL ALLEGATIONS RELATED TO LIMITATIONS

       134.     Essential to the All Star Scheme, Emery and All Star undertook affirmative acts

that fraudulently concealed the Kickback Agreement, the resulting kickbacks and fixed and

fraudulent charges, and the actual injury and damages to borrowers, including Plaintiffs.

       I.       All Star and Emery Launder the Kickbacks Through Third-Party Marketing
                Companies and Use Sham Invoices and Payment Records to Conceal the
                Kickbacks from Borrowers, Auditors, and Regulators.

       135.     As described above, Emery and All Star conceal the fact and payment of kickbacks

by laundering kickbacks through third-party marketing companies. Emery and All Star further



                                                - 41 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 42 of 68



conceal the illegal kickbacks and Kickback Agreement through the creation of sham invoices and

sham payment records.

       136.    All Star’s and Emery’s concealment efforts prevent discovery of the fact that any

“thing of value” is exchanged between Emery and All Star related to the assignment and referral

of Emery loans, including Plaintiffs’ loan, the actual payment and receipt and acceptance of illegal

kickbacks, and Emery’s coordinated business relationship with All Star.

        II.     Emery and All Star Falsely Allocate Fees and Manipulate the APR.

       137.    TILA mandates that lenders report to borrowers the Annual Percentage Rate, or

“APR”, associated with a loan, refinance, or reverse mortgage. While the interest rate of a loan is

the cost to borrow the principal loan amount, the APR includes both the interest rate of the loan

plus certain other lender fees, such as origination fees, discount points and some closing costs,

including some title and settlement service fees. The APR is intended as a tool for borrowers to

compare, among other things, closing and settlement costs across loans with similar interest rates

and to easily identify when one loan has substantially higher fees than another loan at the same

interest rate. Lenders are required to report to borrowers a calculation of the APR on various loan

documents, including the TILA disclosure.

       138.    The title and settlement service fees that are excluded in the APR calculation are

defined by TILA. 12 C.F.R. § 1026.4(c). Because some fees are excluded from the APR (and

others are not), title and settlement service companies and lenders can manipulate—and falsely

minimize—the APR by falsely allocating amounts charged for title and settlement services to those

categories of fees that are excluded from the APR calculation.

       139.    As a regular and continuing business practice, Emery and All Star allocate the

charges for title and settlement services associated with a borrower’s loan only to those categories



                                               - 42 -
           Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 43 of 68



of title services not included in the APR, thereby falsely minimizing the APR reported on

borrowers’ loan documents and required federal disclosures.

       140.    For example, fees for “Title Examination”, “Abstract of Title”, and “Title

Insurance” are excluded from the APR calculation—see 12 C.F.R. § 1026.4(c)(7)(i)—while a

settlement or closing fee, or an application signing fee, is a settlement service cost required to be

included in the APR calculation. See 12 C.F.R. § 1026.4(a)(1)(i). By allocating the charges

associated with conducting a settlement or closing with a borrower to the category of “title exam”

or “abstract” the result is a false, and falsely minimized, APR.

       141.    All Star claims the false allocation of fees and manipulation of the APR as a regular

business practice as early as 2011 and at least through October 2015, allocating all charges for title

and settlement service to “Title Exam” or “Abstract” because those fees are excluded from, and

do not raise, the APR. See, e.g., June 6, 2011 e-mail, attached as Exhibit 15; September 24, 2015

e-mail, attached as Exhibit 16; October 6, 2015 e-mail, attached as Exhibit 17.

       142.    Emery participates in and ratifies this false allocation of fees. See Exhibit 18, Jan.

12, 2012 e-mail regarding Emery loan stating that settlement fees affect the APR.

       143.    For example, despite conducting a settlement or closing with each borrower, All

Star and Emery choose not to allocate any amount of All Star’s charges associated with a

borrower’s loan to “settlement or closing fee” because that charge is included in the APR. Instead,

All Star and Emery allocate all charges, including that portion attributable to conducting a

settlement or closing, to “Title Exam”, “Abstract”, or “Title Insurance”, which are excluded from

the APR.

       144.    In some instances, where a lender limited All Star’s ability to falsely allocate

charges title exam and abstract, All Star falsely allocates fees to other categories, such as “Attorney



                                                - 43 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 44 of 68



Fee” and “Doc Prep” which are also excluded from APR. See 12 C.F.R. § 1026.4(c)(7)(ii). This

false allocation of fees was not related in any way to the actual provision or cost of the title or

settlement service, and was for the sole purpose of charging the borrower the highest amount of

title and settlement service fees as possible without revealing the unnecessarily increased fees in

the APR. See Feb. 24, 2012 email from All Star President J. Horwitz to loan processor D. Tabler,

attached as Exhibit 22.

       145.    Based on this continuing pattern of practice, Plaintiffs believe, and therefore allege,

that All Star and Emery engage in the false allocation and manipulation of the APR throughout the

time period Emery is participating in the All Star Scheme.

       146.    The choice by Emery and All Star to falsely allocate fees resulted in the fraudulent

reporting of false APRs and the false, and falsely minimized, representation of the cost of the

Emery loan to borrowers.

       147.    Emery’s and All Star’s choice to falsely allocate fees and fraudulently report these

false allocations in borrowers’ loan documents concealed from borrowers the fixed and fraudulent

charges, the Kickback Agreement, the related scheme to defraud, and the pattern of racketeering

activity All Star and Emery conduct in furtherance thereof. It also affirmatively prevented

borrowers from discovering the fixed and fraudulent charges through comparison to other loans.

       148.    As a regular business practice, All Star uses various software programs, including

Titlehound, to produce borrower loan documents, including documents reporting the APRs

associated with a loan. All Star causes this software, including Titlehound, to be programmed to

make these false allocations of title and settlement service fees and the resulting false APR

calculations, and to produce Emery’s loan documents to present to borrowers and on which Emery

and All Star intended borrowers to rely.



                                               - 44 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 45 of 68



       149.    The choice by Emery and All Star to falsely allocate fees and manipulate and falsely

report APRs fraudulently concealed from borrowers the Kickback Agreement and the fixed and

fraudulent charges, and affirmatively prevented borrowers from discovering their injuries resulting

therefrom.

       III.    Emery and All Star Make False Representations on Borrowers’ Loan
               Documents.

       150.    In addition to false representations in marketing communications to borrowers and

the misrepresentation of APRs, Emery and All Star make false representations on borrowers’ loan

documents.

       151.    At all relevant times, federal law requires Emery, as lender or broker, to provide a

GFE to the borrower within three days of taking a loan application. 12 C.F.R. § 1024.7(a)-(b).

“The required standardized GFE form must be prepared completely and accurately.” 12 C.F.R.

App’x C to Part 1024 – Instructions for Completing the Good Faith Estimate (GFE) Form.

       152.    Block 4 of the GFE is to state only the charges for “title services and lender’s title

insurance.”

       153.    As a regular pattern of practice, Emery falsely includes in Block 4 charges that are

not title services and lender’s title insurance, including the Kickback Overcharge, including the

fraudulent “overages” described in ¶¶ 84-85, which are not associated with any legitimate title or

settlement service and are charged for the sole purpose of funding the illegal kickbacks.

       154.    By falsely including these charges in Block 4 of the GFE, Emery conceals from

borrowers: (i) the illegal kickback; (ii) the fact and amount of the Kickback Overcharge; and (iii)

the coordinated business relationship between Emery and All Star under the Kickback Agreement,

the related scheme to defraud, and the pattern of racketeering activity All Star performs with Emery

in furtherance thereof.

                                               - 45 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 46 of 68



        155.   In addition, the loan originator must state in Block 1 of the Good Faith Estimate:

        [A]ll charges that loan originators involved in this transaction will receive, except
        for any charge for the specific interest rate chosen (points). A loan originator may
        not separately charge any additional fees for getting this loan, including for
        application, processing, or underwriting. The amount stated in Block 1 is subject to
        zero tolerance, i.e., the amount may not increase at settlement.

12 C.F.R. App’x C to Part 1024 – Instructions for Completing the Good Faith Estimate (GFE)

Form.

        156.   As a regular pattern of practice, Emery falsely fails to report the Kickback

Overcharge, including the fraudulent “overages” described in ¶¶ 84-85, in Block 1 of the GFE

even though the Emery and Kickback Overcharges are charges Emery would receive in the

transaction.

        157.   Emery’s omission of the Kickback Overcharge from Block 1 of the GFE conceals

from borrowers (i) the illegal kickback; (ii) the fact and amount of the Kickback Overcharges; and

(iii) the coordinated business relationship between Emery and All Star under the Kickback

Agreement, the agreement fixing prices, and the pattern of racketeering activity All Star performs

with Emery in furtherance of the All Star Scheme.

        158.   In addition to the GFE, federal law, at all relevant times, required each borrower to

receive a HUD-1 at the closing or settlement of a loan. The settlement agent produces the HUD-

1, but federal regulations require the lender or broker to provide to the settlement agent all

information appearing in the HUD-1 statement.

        159.   Section 1100 of the HUD-1 reports to the borrower the title and settlement services

provided on the loan, along with the associated charges to the borrowers for those services.




                                               - 46 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 47 of 68



       160.    As a continuing pattern and regular business practice, Emery and All Star choose

and cause the false allocation of fees described in ¶¶ 137-149 to repeat and appear on Emery

borrowers’ HUD-1 statements in Section 1100.

       161.    As a continuing pattern and regular business practice, Emery chooses not to

describe anywhere on a borrower’s HUD-1 the amount of the kickback received by Emery related

to the borrower’s loan or the fact that All Star has paid a kickback to Emery for the assignment

and referral of the borrower’s loan. Emery is required to report the kickback Line 808 of the HUD-

1, and perhaps other lines.

       162.    As a continuing pattern of practice, Emery chooses not to describe anywhere on a

borrower’s HUD-1 that the borrower is being charged or the amount of any Kickback Overcharge,

Kickback Surcharge, or other flat fees associated with the fixed and fraudulent charges. Emery is

required to report these amounts in Section 1100 or Section 1300 of the HUD-1.

       163.    As a continuing pattern of practice, Emery chooses to omit and fails to describe

anywhere on a borrower’s HUD-1 statement that the borrower is being charged a Kickback

Overcharge, “overage” or other fee associated with the Kickback Agreement and/or the related

scheme to defraud. Emery is required to itemize these amounts in the in Section 1100 or Section

1300 of the HUD-1. Instead, Emery chooses to omit any description of the Kickback Overcharge,

“overage” or other fraudulent charge from these sections and fraudulently lumps the amount of the

Kickback Overcharge into the amounts associated with legitimate title and settlement services,

such as title examination and/or abstract. This is fraudulent because the amounts comprising the

Kickback Overcharge are not associated with any legitimate title and settlement service and

charged solely for the purpose of paying for illegal kickbacks.




                                              - 47 -
            Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 48 of 68



          164.   Lenders authorized to underwrite government insured or guaranteed loans – such

as VA or FHA loans—use charts regularly used in the industry listing the Mean, Median, and 80th

percentile of settlement services charges by state to measure a “reasonable and customary”

settlement service fee per 24 C.F.R. §

203.27.

          165.   These authorized lenders require their mortgage broker correspondents and

wholesalers, like Emery, to follow these charts.

          166.   More than 1,330 loans – or 78% of all loans - assigned and referred by Emery to

All Star during the period of the All Star Scheme were VA or FHA loans. Emery was required to

certify that the charges on these loans complied with these requirements that settlement charges

be no greater that the reasonable and customary charge per 24 C.F.R. §203.27 and 24 C.F.R.

§203.255. This certification is presented to borrowers on the “Direct Endorsement” form.

          167.   As a regular business practice, Emery falsely certified borrowers’ Direct

Endorsement. These certifications were false because the fees charged borrowers did not comply

with HUD regulations because the charges resulting from the Kickback Agreement and related

scheme to defraud are unnecessarily increased by the Kickback Overcharge, are not reasonable

and customary, and included amounts not associated with any legitimate title and settlement

service

          168.   In addition, in some instances the false allocation of fees, described in ¶ 144 caused

borrowers on VA loans to be charged and pay fees that were not permitted under those program

requirements, including document preparation fees, attorney fees, and settlement fees. See 38

C.F.R. §36.4313. Emery’s certification of the Direct Endorsement on these loans are additionally

false because the fees were not permitted and did not comply with HUD regulations.



                                                 - 48 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 49 of 68



       169.    These false representations and omissions, presented to Emery borrowers by All

Star – as Emery’s agent – at closing, fraudulently conceal: (i) the illegal kickbacks; (ii) the fact

and amount of the Kickback Overcharges and the fact that borrowers are being charged an amount

not associated with a legitimate title and settlement service; (iii) the coordinated business

relationship between Emery and All Star under the Kickback Agreement, the related scheme to

defraud, and the pattern of racketeering activity Emery and All Star conduct in furtherance of

thereof, as well as the fact of Emery borrowers’ actual damages and injury therefrom.

       IV.     Plaintiffs exercise reasonable diligence before, during, and after the closing
               of their loans.

       170.    As a result of the fraudulent concealments by Emery and All Star, the Ellis

Plaintiffs, Brown, and Taylor (and all members of the alleged Class) had no actual notice before,

at or after the closing of their loans of the illegal kickbacks and the Kickback Agreement, the

exchange of any “thing of value” between Emery and All Star, the Kickback Overcharges and/or

Surcharges, or the coordinated business relationship of Emery and All Star under the Kickback

Agreement, the related scheme to defraud, and the pattern of racketeering activity Emery and All

Star conduct in furtherance thereof.

               A. The Ellis Plaintiffs are reasonably diligent.

       171.    The Ellis Plaintiffs exercised reasonable diligence before, during, and after the

closing of their loan.

       172.    The Ellis Plaintiffs receive loan documents prepared by Emery in advance of their

closing and review those loan documents.

       173.    The Ellis Plaintiffs pre-closing loan documents include a Good Faith Estimate

prepared by Emery.




                                               - 49 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 50 of 68



        174.    Emery chooses to omit from the Ellis Plaintiffs’ Good Faith Estimate any

description or statement of the coordinated business relationship between Emery and All Star and

include the fraudulent representations and omissions described in ¶¶ 150-158. The Ellis Plaintiffs

believe, and therefore allege that their Good Faith Estimate does not identify All Star as the

provider of any title settlement service related to their refinance.

        175.    Emery and All Star choose to include in the Ellis Plaintiffs’ pre-closing documents

Emery and All Star’s false allocation of fees and a false APR as described in ¶¶ 137-149.

        176.    Emery and All Star choose to make the false statements and omissions in the Ellis

Plaintiffs’ pre-closing loan documents for the purposes of concealing, and did so conceal from the

Ellis Plaintiffs, the coordinated business relationship between Emery and All Star, the Kickback

Agreement, the fact, nature and amount of the illegal kickbacks related to the Ellis Plaintiffs’ loan,

the fraudulent nature of the charges to the Ellis Plaintiffs for title and settlement services, and the

fact and amount of any component of the Kickback Overcharge applicable to their Emery loan.

        177.    As is reasonable under the circumstances, the Ellis Plaintiffs believe these pre-

closing documents and the representations made therein. A reasonable borrower would have no

reason to believe, and the Ellis Plaintiffs, did not believe, that: (i) a coordinated business

relationship exists between Emery and All Star; (ii) there has been any payment or exchange of a

thing of value between Emery and All Star related to the assignment and referral of the Ellis

Plaintiffs’ loan for title and settlement services; or (iii) the prices they will be charged for title and

settlement services are the result of Kickback Agreement between Emery and All Star, the related

scheme to defraud, or a pattern of racketeering activity conducted in furtherance thereof.

        178.    The Ellis Plaintiffs act diligently during the closing or settlement of their loan. As

a condition of funding their loan, Emery requires the Ellis Plaintiffs to participate in a closing, and



                                                  - 50 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 51 of 68



the Ellis Plaintiffs attend and fully participate in the required closing and review all documents

with All Star’s representative.

       179.    At the closing of their loan, the Ellis Plaintiffs receive from All Star, or its agent,

several documents, including a HUD-1. The Ellis Plaintiffs review and sign all of the documents

All Star presents at the closing, including the HUD-1.

       180.    Emery and All Star omit from the documents the Ellis Plaintiffs receive at closing,

including their HUD-1, any description or statement of the coordinated business relationship

between Emery and All Star under the Kickback Agreement and/or the related scheme to defraud.

       181.    Emery and All Star choose to omit from the documents the Ellis Plaintiffs receive

at closing, including their HUD-1, any description or statement of any payment, amount or thing

of value that was paid by All Star to Emery related to the Ellis Plaintiffs’ loan.

       182.    Emery and All Star choose to include in the documents the Ellis Plaintiffs receive

at closing, including their HUD-1, the false allocation of fees as described in ¶¶ 137-149 and the

resulting fraudulent representations and omissions as described in ¶¶ 159-163.

       183.    Emery and All Star include in the documents the Ellis Plaintiffs receive at closing

the false certification described in ¶¶ 164-168.

       184.    Emery and All Star make the fraudulent omissions and representations and false

certifications in the Ellis Plaintiffs’ loan closing documents for the purposes of concealing, and

did so conceal from the Ellis Plaintiffs, the coordinated business relationship between Emery and

All Star, the Kickback Agreement and related scheme to defraud, the fact, nature, and amount of

the illegal kickback related to the Ellis Plaintiffs’ loan, the Kickback Overcharge applicable to the

Ellis’ Emery loan, and the Ellis Plaintiffs’ injuries and actual damages therefrom.




                                                - 51 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 52 of 68



        185.    As is reasonable under the circumstances, the Ellis Plaintiffs believe these closing

documents and the representations made therein. A reasonable borrower would have no reason to

believe, and the Ellis Plaintiffs do not believe, that: (i) a coordinated business relationship exists

between Emery and All Star; (ii) there has been any payment or exchange of a thing of value

between Emery and All Star related to the assignment and referral of the Ellis Plaintiffs’ loan for

title and settlement services; (iii) the prices charged for title and settlement services are fraudulent

and the result of the Kickback Agreement, the related scheme to defraud, and the pattern of

racketeering activity All Star and Emery conduct in furtherance of thereof.

        186.    The Ellis Plaintiffs act diligently after their closing. On or around March 12, 2020,

the Ellis Plaintiffs receive a letter from undersigned counsel describing an investigation of All Star

and Emery. This is the Ellis Plaintiffs’ first indication of any potential wrongful, illegal, and/or

actionable conduct by anyone.

        187.    Within days, the Ellis Plaintiffs contact and retain counsel. The Ellis Plaintiffs file

this Complaint within months of becoming aware of facts giving rise to their causes of action.

                B. Ms. Brown is reasonably diligent.

        188.    Brown exercised reasonable diligence before, during and after the closing of her

loan.

        189.    Brown receives loan documents prepared by Emery in advance of her closing and

reviews those loan documents.

        190.    Brown’s pre-closing documents include a Good Faith Estimate prepared by Emery.

See Brown Good Faith Estimate attached as Exhibit 20.

        191.    Emery chooses to omit from Brown’s Good Faith Estimate any description or

statement of the coordinated business relationship between Emery and All Star and includes the



                                                 - 52 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 53 of 68



fraudulent representations and omissions described in ¶¶ 150-158. Brown’s Good Faith Estimate

does not identify All Star as the provider of any title and settlement services related to her

refinance. Ex.t 20.

       192.    Emery and All Star choose to include in Brown’s pre-closing documents Emery

and All Star’s false allocation of fees and a false APR as described in ¶¶ 137-149.

       193.    Emery and All Star choose to make the false statements and omissions in Brown’s

pre-closing loan documents for the purposes of concealing, and did so conceal from Brown, the

coordinated business relationship between Emery and All Star, the Kickback Agreement, the fact,

nature and amount of the illegal kickbacks related to Brown’s loan, the fraudulent nature of the

charges to Brown for title and settlement services, and the fact and amount of any component of

the Kickback Overcharge applicable to her Emery loan.

       194.    As is reasonable under the circumstances, Brown believes these pre-closing

documents and the representations made therein. A reasonable borrower would have no reason to

believe, and Brown did not believe, that: (i) a coordinated business relationship exists between

Emery and All Star; (ii) there has been any payment or exchange of a thing of value between

Emery and All Star related to the assignment and referral of Brown’s loan for title and settlement

services; or (iii) the prices she will be charged for title and settlement services are the result of

Kickback Agreement between Emery and All Star, the related scheme to defraud, or a pattern of

racketeering activity conducted in furtherance thereof.

       195.    Brown acts diligently during the closing or settlement of her loan. As a condition

of funding her loan, Emery requires Brown to participate in a closing, and Brown attends and fully

participates in the required closing and reviews all documents with All Star’s representative.




                                               - 53 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 54 of 68



       196.    At the closing of her loan, Brown receives from All Star, or its agent, several

documents, including a HUD-1. Ex. 19. Brown reviews and signs all of the documents All Star

presents at the closing, including the HUD-1.

       197.    Emery and All Star omit from the documents Brown receives at closing, including

her HUD-1, any description or statement of the coordinated business relationship between Emery

and All Star under the Kickback Agreement and/or the related scheme to defraud. Ex. 19.

       198.    Emery and All Star choose to omit from the documents Brown receives at closing,

including her HUD-1, any description or statement of any payment, amount or thing of value that

was paid by All Star to Emery related Brown’s loan. Ex. 19.

       199.    Emery and All Star choose to include in the documents that Brown receives at

closing, including her HUD-1, the false allocation of fees as described in ¶¶ 137-149 and the

resulting fraudulent representations and omissions as described in ¶¶ 159-163.

       200.    Emery and All Star include in the documents Brown receives at closing the false

certification described in ¶¶ 164-168.

       201.    Emery and All Star make the fraudulent omissions and representations and false

certifications in Brown’s loan closing documents for the purposes of concealing, and did so

conceal from Brown, the coordinated business relationship between Emery and All Star, the

Kickback Agreement and related scheme to defraud, the fact, nature, and amount of the illegal

kickback related to Brown’s loan, the Kickback Overcharge applicable to Brown’s Emery loan,

and Brown’s injuries and actual damages therefrom.

       202.    As is reasonable under the circumstances, Brown believes these closing documents

and the representations made therein. A reasonable borrower would have no reason to believe, and

Brown did not believe, that: (i) a coordinated business relationship exists between Emery and All



                                                - 54 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 55 of 68



Star; (ii) there has been any payment or exchange of a thing of value between Emery and All Star

related to the assignment and referral of Brown’s loan for title and settlement services; (iii) the

prices charged for title and settlement services are fraudulent and the result of the Kickback

Agreement, the related scheme to defraud, and the pattern of racketeering activity All Star and

Emery conduct in furtherance of thereof.

        203.   Brown acts diligently after her closing. On or around February 22, 2021, Brown

receives a letter from undersigned counsel describing an investigation of All Star and Emery. This

is Brown’s first indication of any potential wrongful, illegal, and/or actionable conduct by anyone.

        204.   Within days, Brown contacts and retains counsel. Brown files this Complaint

within weeks of becoming aware of facts giving rise to her causes of action.

               C. Mr. Taylor is reasonably diligent.

        205.   Taylor exercised reasonable diligence before, during, and after the closing of his

loan.

        206.   Taylor receives loan documents prepared by Emery in advance of his closing and

reviews those documents.

        207.   Taylor’s pre-closing loan documents include a Good Faith Estimate prepared by

Emery. See Taylor Good Faith Estimate attached as Exhibit 23.

        208.   Emery chooses to omit from Taylor’s Good Faith Estimate any description or

statement of the coordinated business relationship between Emery and All Star and include the

fraudulent representations and omissions described in ¶¶ 150-158. Taylor’s Good Faith Estimate

does not identify All Star as the provider of any title settlement service related to his refinance.

        209.   Emery and All Star choose to include in Taylor’s pre-closing documents Emery

and All Star’s false allocation of fees and a false APR as described in ¶¶ 137-149.



                                                - 55 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 56 of 68



       210.    Emery and All Star choose to make the false statements and omissions in Taylor’s

pre-closing loan documents for the purposes of concealing, and did so conceal from Taylor, the

coordinated business relationship between Emery and All Star, the Kickback Agreement, the fact,

nature and amount of the illegal kickbacks related to Taylor’s loan, the fraudulent nature of the

charges to Taylor for title and settlement services, and the fact and amount of any component of

the Kickback Overcharge applicable to his Emery loan.

       211.    As is reasonable under the circumstances, Taylor believes these pre-closing

documents and the representations made therein. A reasonable borrower would have no reason to

believe, and Taylor did not believe, that: (i) a coordinated business relationship exists between

Emery and All Star; (ii) there has been any payment or exchange of a thing of value between

Emery and All Star related to the assignment and referral of Taylor’s loan for title and settlement

services; or (iii) the prices he will be charged for title and settlement services are the result of

Kickback Agreement between Emery and All Star, the related scheme to defraud, or a pattern of

racketeering activity conducted in furtherance thereof.

       212.    Taylor acts diligently during the closing or settlement of his loan. As a condition

of funding his loan, Emery requires Taylor to participate in a closing, and Taylor attends fully and

participates in the required closing and reviews all documents with All Star’s representative.

       213.    At the closing of his loan, Taylor receives from All Star, or its agent, several

documents, including a HUD-1. Taylor reviews and signs all of the documents All Star presents

at the closing, including the HUD-1.

       214.    Emery and All Star omit from the documents Taylor receives at closing, including

his HUD-1, any description or statement of the coordinated business relationship between Emery

and All Star under the Kickback Agreement and/or the related scheme to defraud.



                                               - 56 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 57 of 68



       215.    Emery and All Star choose to omit from the documents Taylor receives at closing,

including his HUD-1, any description or statement of any payment, amount or thing of value that

was paid by All Star to Emery related to Taylor’s loan. Ex. 21.

       216.    Emery and All Star choose to include in the documents Taylor receives at closing,

including his HUD-1, the false allocation of fees as described in ¶¶ 137-149 and the resulting

fraudulent representations and omissions as described in ¶¶ 159-163. Ex. 21.

       217.    Emery and All Star include in the documents Taylor receives at closing the false

certification described in ¶¶ 164-168.

       218.    Emery and All Star make the fraudulent omissions and representations and false

certifications in Taylor’s loan closing documents for the purposes of concealing, and did so conceal

from Taylor, the coordinated business relationship between Emery and All Star, the Kickback

Agreement and related scheme to defraud, the fact, nature, and amount of the illegal kickback

related to Taylor’s loan, the Kickback Overcharge applicable to Taylor’s Emery loan, and Taylor’s

injuries and actual damages therefrom.

       219.    As is reasonable under the circumstances, Taylor believes these closing documents

and the representations made therein. A reasonable borrower would have no reason to believe, and

Taylor did not believe, that: (i) a coordinated business relationship exists between Emery and All

Star; (ii) there has been any payment or exchange of a thing of value between Emery and All Star

related to the assignment and referral of Taylor’s loan for title and settlement services; (iii) the

prices charged for title and settlement services are fraudulent and the result of the Kickback

Agreement, the related scheme to defraud, and the pattern of racketeering activity All Star and

Emery conduct in furtherance of thereof.




                                               - 57 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 58 of 68



       220.    Taylor acts diligently after his closing. On or around February 22, 2021, Taylor

receives a letter from undersigned counsel describing an investigation of All Star and Emery. This

is Taylor’s first indication of any potential wrongful, illegal, and/or actionable conduct by anyone.

       221.    Within days, Taylor contacts and retains counsel. Taylor files this Complaint within

weeks of becoming aware of the facts giving rise to his causes of action.

        V.      Accrual and tolling of limitations.

       222.    The limitations period provided in 15 U.S.C. §15(b), applicable to claims pursuant

to 18 U.S.C. §1964, is subject to the discovery of injury rule. Detrick v. Panalpina, 108 F.3d 529

(4th Cir. 1997) cert. denied 1997 U.S. LEXIS 4626. Emery’s affirmative and fraudulent acts

precluded Emery borrowers, including Plaintiffs and Class Members, from discovering their actual

damages and injuries caused by the pattern of racketeering activity that Emery and All Star conduct

in furtherance of the related scheme to defraud.

       223.    As a result, Plaintiffs’, and Class Members’, claims pursuant to 18 U.S.C. § 1964

did not accrue, for the purpose of the limitations period provided in 15 U.S.C. § 15(b), until such

time as Plaintiffs, and Class Members, knew, or should have known, of their injury – for the Ellis

Plaintiffs on or about March 12, 2020 and for Brown and Taylor on or about February 19, 2021.

       224.    In addition and in the alternative, as a result of Emery’s and All Star’s fraudulent

concealments and Plaintiffs’ reasonable diligence before, during, and after the closing of their

loans, the statute of limitations as to all causes of action pled herein are and should be tolled

beginning on the date of Plaintiffs’ loan closing and continuing until the learning of facts giving

rise to the causes of action pled herein – for the Ellis Plaintiffs on or around March 12, 2020, and

for Brown and Taylor, on or around February 19, 2021.




                                               - 58 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 59 of 68



       225.    Plaintiffs believe, and therefore aver, that the fraudulent concealments described

herein were an integral component of the All Star Kickbacks, the Kickback Agreement, the related

scheme to defraud, and typical of all Class Members’ transactions such that all Class Members are

entitled to fraudulent concealment tolling of applicable limitations period.

                                          COUNT I
              Violation of the Real Estate Settlement Procedures Act (RESPA),
                                     12 U.S.C. § 2607(a)

       226.    Plaintiffs incorporate the above stated paragraphs as if restated herein.

       227.    All transactions at issue in the instant complaint are incident to or part of real estate

settlement services involving federally related mortgage loans and thereby are subject to the

provisions of RESPA, 12 U.S.C. § 2601, et seq.

       228.    Emery, by and through its brokers, loan officers, employees and/or agents, received

and accepted things of value paid by All Star in exchange for the assignment and referral of

business to All Star in violation of RESPA, 12 U.S.C. § 2607(a).

       229.    All loans referred to All Star under the Kickback Scheme were secured by first or

subordinate liens on residential real property and were made in whole or in part by Emery and/or

its affiliates whose deposits or accounts are insured by the Federal Government and/or who are

regulated by an agency of the Federal Government.

       230.    The payment and/or arranging of payment of kickbacks to Emery by All Star and

Emery’s receipt thereof constitute a violation of § 8(a) of RESPA, which prohibits the payment of

referral fees or kickbacks pursuant to an agreement in connection with the origination or brokering

of federally related mortgage loans.

       231.    The payments from All Star to Emery were not associated with any good, facility

or service actually provided by Emery, or any of its agents and/or employees, to All Star, and in



                                                - 59 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 60 of 68



addition or in the alternative, the value of any good, facility or service provided claimed to be

provided by Emery to All Star is not reasonably related to the payment from All Star such that the

payment is not “bona fide” or within the protection of 12 U.S.C. §2607(c)(2).

       232.    In addition, All Star’s laundering of money through the third-party marketing

companies was always solely expressly payments to Emery for the assignment and referral of

Emery loans and to conceal the illegal kickbacks, and not for the third-party marketing company’s

provision of any goods or services to All Star.

       233.    In the alternative, any payment made by All Star to Emery and/or laundered through

any third party marketing company is far greater, and not reasonably related, to All Star’s nominal

presence in the solicitations and were in reality simply kickbacks designed to look like legitimate

payments.

       234.    Plaintiffs allege claims for violations of 12 U.S.C. §2607(a) on their own behalf

and pursuant to Fed. R. Civ. P. 23 with the class defined as follows:

       All individuals in the United States who were borrowers on a federally related
       mortgage loan (as defined under the Real Estate Settlement Procedures Act, 12
       U.S.C. § 2602) originated, brokered or otherwise obtained from Emery Federal
       Credit Union for which All Star Title, Inc. provided a settlement service, as
       identified in Section 1100 on the borrower’s HUD-1, between January 1, 2011, and
       December 31, 2014. Exempted from this class is any person who, during the period
       of January 1, 2011 through December 31, 2014, was an employee, officer, member
       and/or agent of Emery Federal Credit Union (the “RESPA Class”).
       235.    There are questions of law and fact common to the claims of each and all members

of the RESPA Class. These common questions include, but are not limited to:

               a.      Whether there existed a referral agreement between Emery and All Star
                       whereby Emery agreed to assign and refer Emery loans, refinances, and
                       reverse mortgages to All Star in return for kickbacks;

               b.      Whether Emery and its employees and/or agents received illegal kickbacks
                       from All Star for the assignment and referral of business to All Star;



                                                  - 60 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 61 of 68



               c.      Whether the illegal kickbacks to Emery and its employees and/or agents
                       violated RESPA;

               d.      Whether Emery and All Star used third party marketing companies to
                       launder kickbacks related to Emery loans;

               e.      Whether Plaintiffs and RESPA Class Members were forced to pay higher
                       and unnecessarily increased charges for settlement services;

               f.      Whether Emery used sham invoices and payment records to actively and
                       fraudulently conceal the payment, receipt and acceptance of illegal
                       kickbacks;

               g.      Whether Emery disclosed or described to any borrower its coordinated
                       business relationship with All Star or the fact that a thing of value had been
                       exchanged between Emery and All Star related to any borrower’s loan;

               h.      Whether Emery disclosed or described on any borrowers “Good Faith”
                       Estimate, HUD-1 or other loan document Emery’ coordinated business
                       relationship with All Star or the fact that a thing of value had been
                       exchanged between Emery and All Star related to any borrower’s loan;

               i.      Whether despite exercising reasonable due diligence, Plaintiffs and RESPA
                       Class Members did not and could not have learned of the illegal kickbacks
                       until contacted by counsel.

               j.      Whether Plaintiffs and RESPA Class Members are entitled to treble
                       damages under RESPA; and

               k.      Whether Plaintiffs and RESPA Class Members are entitled to attorneys’
                       fees and expenses under RESPA.

       236.    These common issues of law and fact predominate over any question affecting only

individual RESPA Class Members.

       237.    Plaintiffs’ transaction and claims are typical of the claims or defenses of the

respective RESPA Class Members and are subject to the same statutory measure of damages set

forth in 12 U.S.C. § 2607(d)(2).

       238.    Plaintiffs will fairly and adequately protect the interests of the RESPA Class.

Plaintiffs’ interests and the interests of all other members of the RESPA Class are identical.




                                               - 61 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 62 of 68



       239.      Plaintiffs’ counsel has substantial experience in complex litigation and class action

proceedings, have been approved as class and settlement class counsel in multiple U.S. District

Courts in similar litigation, and will adequately represent the RESPA Class’ interests.

       240.      The RESPA Class consists of borrowers on more than 1,700 loans, and thus are so

numerous that joinder of all members is impracticable.

       241.      Separate actions by individual members of the class would create a risk of

inconsistent of varying adjudications with respect to individual members of the class that would

establish incompatible standards of conduct for Defendant.

       242.      This action entails questions of law and fact common to RESPA Class Members

that predominate over any questions affecting only individual plaintiffs; therefore, a class action

is superior to other available methods of fair and efficient adjudication of this litigation.

       243.      Most members of the RESPA Class are unaware of their rights to prosecute a claim

against Emery.

       244.      No member of the RESPA Class has a substantial interest in individually

controlling the prosecution of a separate action, but if he or she does, he or she may exclude himself

or herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

                                         COUNT II
          Violations of Racketeer Influenced & Corrupt Organizations Act (RICO)
                                       18 U.S.C. §1962

       245.      Plaintiffs incorporate the above stated paragraphs as if restated herein.

       246.      Emery is a “person” for the purposes of 18 U.S.C. §1962(a).

       247.      Emery and All Star associate in fact and form an enterprise (the “Enterprise”) for

the purpose of 18 U.S.C. § 1962(a). For a continuous period of at least eighteen months, Emery

and All Star associate and commit the predicate acts pled herein, which acts are separate and in



                                                 - 62 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 63 of 68



addition to their legitimate mortgage and settlement service operations, for the common purpose

of defrauding borrowers into paying fixed and fraudulent prices for title and settlement services

and to pay amounts not associated with any legitimate title or settlement services and to thereby

deprive borrowers of their money and/or property. The activities of the Enterprise affect interstate

commerce across more than 30 states.

       248.    The more than 200,000 uses of the interstate U.S. Mail and wires by Emery and All

Star in furtherance of the scheme to defraud constitute mail and wire fraud as defined under 18

U.S.C. §§ 1341 and 1343, serve as predicate acts, and constitute a pattern of racketeering activity.

       249.    Emery received income derived from this pattern of racketeering activity in the

form of the kickbacks paid by All Star to Emery, and through the interest, fees and other income

earned on Emery mortgages, refinances and reverse mortgages resulting from the pattern of

racketeering activity.

       250.    Emery improperly used and invested the income it received from the pattern of

racketeering activity in furtherance of the activities of the Enterprise and for the purpose of luring

borrowers into the scheme to defraud in violation of 18 U.S.C. § 1962(a).

       251.    As a direct and proximate result of the RICO scheme to defraud and Emery’s

pattern of racketeering activity in furtherance thereof, Plaintiffs and Class Members were injured

and suffered actual damages in the amount of at least $200.

       252.    Plaintiffs allege claims pursuant to 18 U.S.C. § 1964(c) on their own behalf and

pursuant to Fed. R. Civ. P. 23 for violations of 18 U.S.C. § 1962(a) (“RICO Class”), with the

alleged RICO Class defined as:

       All individuals in the United States who were borrowers on a loan originated,
       brokered or otherwise obtained from Emery Federal Credit Union for which All
       Star Title, Inc. provided a settlement service, as identified in Section 1100 on the
       borrower’s HUD-1, between January 1, 2011, and December 31, 2014. Exempted

                                                - 63 -
         Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 64 of 68



       from this class is any person who, during the period of January 1, 2011 and
       December 31, 2014, was an employee, officer, member and/or agent of Emery
       Federal Credit Union or All Star Title, Inc.

       253.   The RICO Class consists of borrowers on more than 1,700 loans, and thus are so

numerous that joinder of all members is impracticable.

       254.   There are questions of law and fact common to the claims of each and all members

of the RICO Class. These common questions include, but are not limited to:

              a.      Whether Emery and All Star formed an enterprise;

              b.      Whether the activities of the Enterprise affected interstate commerce;

              c.      Whether one purpose of the scheme to defraud was to deprive borrowers of
                      money or property;

              d.      Whether Emery and All Star used the interstate U.S. Mail in furtherance of
                      the activities of the Enterprise including the scheme to defraud,

              e.      Whether Emery and All Star used the interstate wires in furtherance of the
                      activities of the Enterprise including the scheme to defraud;

              f.      Whether Emery received income from a pattern of racketeering activity;

              g.      Whether Emery used income derived from a pattern of racketeering activity
                      in support of, or in furtherance of, the activities of the Enterprise, including
                      the scheme to defraud;

              h.      Whether Emery actively conceal the scheme to defraud and resulting
                      fraudulent charges and Kickback Overcharges;

              i.      Whether Plaintiffs and RICO Class members knew or should have known
                      of their injuries resulting from Emery’ violation of 18 U.S.C. §1962(a);

              j.      Whether Emery’ and All Star’s fraudulent concealments prevented
                      Plaintiffs and RICO Class members from discovering their injuries
                      proximately caused by Emery’ pattern of racketeering activity;

              k.      Whether Plaintiffs and the RICO Class are entitled to treble damages
                      pursuant to 18 U.S.C. §1964(c); and

              l.      Whether Plaintiffs and the RICO Class are entitled to attorneys’ fees and
                      expenses pursuant to 18 U.S.C. §1964(c).



                                               - 64 -
          Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 65 of 68



       255.      These common issues of law and fact predominate over any question affecting only

individual RICO Class Members.

       256.      Plaintiffs’ transaction and claims are typical of the claims or defenses of the

respective RICO Class Members.

       257.      Plaintiffs will fairly and adequately protect the interests of the RICO Class. The

interests of the named Plaintiffs and all other members of the RICO Class are identical.

       258.      Plaintiffs’ counsel has substantial experience in complex litigation and class action

proceedings, have been approved as class counsel in related litigation, and will adequately

represent the RICO Class’s interests.

       259.      Separate actions by individual members of the class would create a risk of

inconsistent or varying adjudications with respect to individual members of the class that would

establish incompatible standards of conduct for Defendant.

       260.      This action entails questions of law and fact common to RICO Class Members that

predominate over any questions affecting only individual plaintiffs; therefore, a class action is

superior to other available methods of fair and efficient adjudication of this litigation.

       261.      Most members of the RICO Class are unaware of their rights to prosecute a claim

against Emery.

       262.      No member of the RICO Class has a substantial interest in individually controlling

the prosecution of a separate action, but if he or she does, he or she may exclude himself or herself

from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

       WHEREFORE, Plaintiffs respectfully demand:

                 a. This Court certify the RESPA and/or RICO Classes pursuant to
                    Federal Rule of Civil Procedure 23 and set this matter for trial;




                                                 - 65 -
Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 66 of 68



    b. Judgment for Plaintiffs and RESPA Class Members against
       Emery Federal Credit Union and award Plaintiffs and RESPA
       Class Members and amount equal to three times the amount of
       any charges paid for such settlement services, pursuant to
       pursuant to 12 U.S.C. § 2607(d)(2);

    c. Judgment for Plaintiffs and RICO Class Members against Emery
       Federal Credit Union, and award Plaintiffs and RICO Class
       Members damages in the amount equal to three times the actual
       damages caused by Emery’s scheme to defraud and the pattern
       of racketeering activity conducted in furtherance thereof;

    d. Reasonable attorneys’ fees, interest and costs pursuant to 12
       U.S.C. § 2607(d)(5), 15 U.S.C. § 15(a) and 18 U.S.C. § 1964(c);
       and

    e. For such other and further relief as this Court deems proper.




            [SIGNATURES ON THE FOLLOWING PAGE]




                                   - 66 -
         Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 67 of 68



Dated: March 8, 2021

                                   Respectfully submitted,

 ______/s/____________________                          _______/s/________________
 Timothy F. Maloney, Esq. #03381                        Michael Paul Smith, Esq. #23685
 Veronica B. Nannis, Esq. #15679                        Melissa L. English, Esq. #19864
 Joseph, Greenwald & Laake, P.A.                        Smith, Gildea & Schmidt, LLC
 6404 Ivy Lane, Suite 400                               600 Washington Avenue, Suite 200
 Greenbelt, Maryland 20770                              Towson, Maryland 21204
 (301) 220-2200 / (301) 220-1214 (fax)                  (410) 821-0070 / (410) 821-0071 (fax)
 Email: tmaloney@jgllaw.com                             Email: mpsmith@sgs-law.com
 Email: vnannis@jgllaw.com                              Email: menglish@sgs-law.com
 Counsel for Plaintiffs and Class Members               Counsel for Plaintiffs and Class
                                                        Members
 ______/s/____________________
 Gregory M. Utter, Esq. (Pro Hac Vice Forthcoming)
 Melissa S. Matthews, Esq. (Pro Hac Vice Forthcoming)
 Keating Muething & Klekamp, PLL
 1 East Fourth Street, Suite 1400
 Cincinnati, Ohio 45202
 (513) 579-6540 / (513) 579-6457 (fax)
 Email: gmutter@kmklaw.com
 Email: mmatthews@kmklaw.com
 Counsel for Plaintiffs and Class Members




                                            - 67 -
         Case 8:21-cv-00591-PX Document 1 Filed 03/08/21 Page 68 of 68



                             PRAYER FOR JURY TRIAL

       Plaintiffs and Class Members hereby request a trial by jury on the foregoing Class Action

Complaint.

 ______/s/____________________                   _______/s/________________
 Timothy F. Maloney, Esq. #03381                 Michael Paul Smith, Esq. #23685
 Veronica B. Nannis, Esq. #15679                 Melissa L. English, Esq. #19864
 Joseph, Greenwald & Laake, P.A.                 Smith, Gildea & Schmidt, LLC
 6404 Ivy Lane, Suite 400                        600 Washington Avenue, Suite 200
 Greenbelt, Maryland 20770                       Towson, Maryland 21204
 (301) 220-2200 / (301) 220-1214 (fax)           (410) 821-0070 / (410) 821-0071 (fax)
 Email: tmaloney@jgllaw.com                      Email: mpsmith@sgs-law.com
 Email: vnannis@jgllaw.com                       Email: menglish@sgs-law.com
 Counsel for Plaintiffs and Class Members        Counsel for Plaintiffs and Class Members

______/s/____________________
Gregory M. Utter, Esq. (Pro Hac Vice Forthcoming)
Melissa S. Matthews, Esq. (Pro Hac Vice Forthcoming)
Keating Muething & Klekamp, PLL
1 East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
(513) 579-6540 / (513) 579-6457 (fax)
Email: gmutter@kmklaw.com
Email: mmatthews@kmklaw.com
Counsel for Plaintiffs and Class Members




                                             - 68 -
